 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122United Federation of Teachers Welfare Fund and Daniel Barton and United Industry Workers Local 424 and Regina Tovbin. Cases 2ŒCAŒ28334, 2ŒCAŒ28414, 2ŒCAŒ28511, 2ŒCAŒ28597, 2ŒCAŒ31414, 2ŒCAŒ28388, 2ŒCAŒ28389, 2ŒCAŒ28444, 2ŒCAŒ28726, 2ŒCAŒ29125, 2ŒCAŒ29239, 2ŒCAŒ29240, 2ŒCAŒ29745, 2ŒCAŒ29762, 2ŒCAŒ29985, 2ŒCAŒ30493, 2ŒCAŒ31379, 2ŒCAŒ29094, and 2ŒCAŒ29361 November 26, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 10, 1999, Administrative Law Judge Eleanor MacDonald issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, United Federation of Teach-ers Welfare Fund, New York, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Judith M. Anderson, Esq. and Gregory P. Davis, Esq., for the General Counsel. Joel Spivak, Esq. and Arthur J. DiBerardino, Esq. (Mirkin & Gordon, P.C.), of Great Neck, New York, for the Respon-dent. DECISION STATEMENT OF THE CASE ELEANOR MACDONALD, Administrative Law Judge. This case was tried in New York, New York, on 11 days between May 4 and June 23, 1998.  The complaint alleges that Respon-dent United Federation of Teachers Welfare Fund violated Section 8(a)(1), (3), and (5) of the Act in numerous ways.  Re-spondent denies that it has engaged in any violations of the Act. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent on October 20, 1998, and the reply brief filed by the Respondent on November 6, 1998, I make the following1 FINDINGS OF FACT I.  JURISDICTION Respondent, a corporation, with an office in New York, New York, is engaged in the business of administering benefits to New York City teachers.  Respondent admits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that United Industry Workers Local 424 is a labor organization within the meaning of Section 2 (5) of the Act.                                                                                                                        1 I granted the General Counsel until January 20, 1999, to file a reply brief. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background The United Federation of Teachers Welfare Fund provides supplementary benefits to New York City teachers.  The Fund supplements the teachers™ medical plan, it provides disability and death benefits and it runs programs for retired teachers.  Jeff Kahn was the director of the Fund until September 1995.  Arthur Pepper is now the director of the Fund.2  The Fund has several departments: a Disability and Death Benefit unit, a claims unit, an accounting department, a member services unit, a retiree division and an information services unit.  A total of less than 100 people work at the Fund.  Of those, approximately 35 employees have been represented by Local 424 since 1993, and about 35 others have been represented by Local 153, OPEIU since sometime in the 1960s.   Local 424 was certified as the representative of the following unit:  All full-time and regular part-time employees of the Employer, excluding all employees covered by the current collective-bargaining agreement between the Employer and Office and Professional Employees International Un-ion, Local 153, AFLŒCIO; all professional employees, su-pervisors and guards as defined in the Act.   The Welfare Fund and Local 424 negotiated a contract with a term from May 15, 1994, through November 30, 1996.  Local 424™s area director with responsibility for employees of the Fund is Frank DeFilippi.  Members of the bargaining unit who were shop stewards and served with DeFilippi on the negotiat-ing committee were Daniel Barton, John Amato, Richard Schluger, Eric Stone, and Regina Tovbin. The Fund is a separate entity from the United Federation of Teachers.  The UFT is the Union which represents New York City teachers.   The record shows that there is a history of acrimony in the relations between Local 424 and the Respondent Fund.  In Oc-tober 1994 Local 424 leafleted a UFT delegate meeting and distributed a document accusing the Respondent Fund of many unfair labor practices and ﬁunion busting.ﬂ  The document at-tacked the then president of the UFT and the UFT leadership.  The president of the UFT is a trustee of the Respondent Fund.  Other trustees of the Fund are employees of the UFT.  Pepper, who did not attend the delegates™ meeting, heard that there had been leafleting from a trustee of the Fund.  The trustee was disturbed and told him that there was something going on at the Fund and that the employees seemed very upset.  Pepper testi-fied that when he came to the Fund in October 1994 as assistant director, one of the purposes for which he was brought in by the trustees was to get an accurate picture of what was going on and to settle the labor relations problems.3  Pepper meets with the trustees of the Fund four times a year.  He does not report to  2 Pepper joined the Fund as assistant director in November 1994 and he was named director in September 1995. 3 Pepper had been an advocate for the UFT and was familiar with la-bor relations. 330 NLRB No. 25  UNITED FEDERATION OF TEACHERS WELFARE FUND 123them on a daily basis.  Shortly after he came to the Fund in 
1994 Pepper met with Local 424 Agent Frank DeFilippi and 
settled seven charges pending at 
the NLRB.  Pepper settled an 
insubordination matter involving Ba
rton that was then pending.  
In September 1995 right after 
Pepper became director of the 
Fund, there was a news broadcast featuring interviews with 
Barton, Tovbin, DeFilippi, Amat
o, and Pepper.  Pepper could 
not recall much about the conten
t of the broadcast by the time 
he testified in 1998, but he reca
lled that he was not happy about 
it.  However, none of the truste
es criticized his job performance 
and Pepper was not embarrassed.   
B.  Credibility of the Witnesses 
Daniel Barton had excellent recall of the facts necessary to 
prove the General Counsel™s case
 but he was uncooperative and 
resistant on cross-examination by counsel for the Respondent.  

Barton even tried to avoid giving
 the names of his direct super-visors when asked to do so by counsel for the Respondent.  
Barton constantly had to be pinned down to give the most obvi-
ous kind of information.  Barton insisted on giving a version of 
the facts that was favorable to 
the General Counsel even when 
confronted with documentary ev
idence that showed his testi-
mony to be inaccurate.  I fo
rmed the impression that Barton would testify to anything that fit 
his view of the issues in the 
instant case without regard to the 
actual facts.  I shall not rely 
on Barton™s testimony where it is 
contradicted by more credible 
evidence.  
Frank DeFilippi denied most facts that might be helpful to 
the Respondent and he often had to be prodded with documents 
that revealed the true state 
of his knowledge.  DeFilippi was 
unwilling to recall the answers to
 questions posed by counsel 
for the Respondent and he constantly changed his answers in an 
effort to avoid being pinned down to a single answer.  When 
testifying about certain events, DeFilippi admitted that what 
had occurred was different from what he had set down in writ-

ing concerning the events.  I conclude that DeFilippi will write 
or say anything, no matter how outrageous the departure is 
from the facts as he knows them, and then he will change his 
testimony when confronted with the truth.  I will not rely on 
DeFilippi™s testimony where it is contradicted by more credible 
evidence. 
Regina Tovbin was not a credib
le witness.  She denied cer-
tain facts even when she was confronted with their existence in 
documents she herself had written.  Tovbin resisted recalling 
facts that might be helpful to Respondent.  After observing her 
closely during her very lengthy 
testimony, I came to the con-
clusion that she viewed her testimony as an acting exercise 

rather than as a serious occasion requiring accurate statements 
under oath.  I shall not rely on Tovbin™s testimony where it is 
contradicted by more reliable evidence.  I note that Tovbin™s 
testimony was replete with hear
say because she insisted on 
giving long, rambling and unresponsive answers. 
Reuben Torres provided a resume to the Fund inaccurately 
claiming that he was the holder of a Bachelor of Science degree 
granted in 1990 by Jersey State College.  When questioned 
about this, Torres said that 
he did not know how his resume 
came to be written in that manner.  He characterized his false 
claim to a college degree as a ﬁt
ypo.ﬂ  Torres stated that he had 
not read his resume before he 
provided it to the Fund.  I con-
clude that Torres does not understand the need to testify accu-
rately.  I shall not credit Torres™ testimony where it is contra-
dicted by more reliable evidence.   
Pamela Wood was the most impressive witness to testify.  
She was responsive to the ques
tions and cooperative with all 
counsel who questioned her.  He
r demeanor reflected her re-
solve to testify fully and accurately without any attempt to 
evade cross-examination.  I sh
all credit Wood™s testimony. 
The other witnesses impressed 
me as cooperative and truth-
ful.  They recalled events to a greater or lesser degree, but it is 
expected that witnesses will recall some details imperfectly.  I 
am convinced that these witnesses 
testified to the best of their 
recollections at the time of the hearing.   
C.  The Building Policy Issue 
John Amato was employed as a computer programmer ana-
lyst in the information systems unit from 1989 to 1995.  Amato 
was active in support of Local 424; he was a shop steward and 
he participated in the negotiations for a collective-bargaining 
agreement after the Union was certified.  His direct supervisor 
was Pamela Wood, the manager of applicati
ons development at 
the Fund.  Amato testified that in November 1994 Greta War-

shaviak, director of the inform
ation systems unit, conducted a 
meeting during which someone said that there was a building 
policy that employees had to leave the building as quickly as 
they could after their shifts ende
d.  Amato asked Warshaviak if 
there was a memorandum setting forth this building policy.
4  She replied that a memo had be
en issued a long time ago and 
that she would try to find it.  Amato never received a copy of 

this document.  He did not reca
ll being told that a memorandum 
did not in fact exist, nor could he recall whether there had been 
a meeting of the entire department to discuss the building pol-
icy.  Local 424 Area Director DeFilippi testified that he had 
instructed Amato to make a request for information after Amato 
informed him that some employees were being told to leave the 
building at quitting time.  DeFilippi testified that he attended a 
June 1995 conference with Fund Director Arthur Pepper and 
Amato where Pepper informed him that there was no building policy in writing.  On direct 
examination by counsel for the 
General Counsel, DeFilippi testified that at this meeting he 
asked if the policy applied to all employees or just to his mem-
bers and that Pepper gave him an evasive answer.  On cross-
examination by counsel for Resp
ondent, DeFilippi recalled that 
he had a series of conversations
 with Pepper about the building 
policy after Amato filed his writ
ten request.  After much prod-
ding, DeFilippi acknowledged th
at Pepper had informed him 
shortly after November 1994 that there was no written policy 
and that employees had to leave 
at the end of the workday.  
DeFilippi did not ask Pepper to withdraw the policy and he did 
not demand negotiations about the policy.   
Pepper testified that soon after 
he came to work at the Fund, 
Warshaviak informed him of a se
ries of thefts of personal prop-
erty and computer equipment.  Warshaviak said that employees 
stayed around the workplace after hours.  Pepper learned that 
other departments did not permit 
employees to stay after hours, 
and he told Warshaviak that employees should not be in the 

workplace without supervision.  No employees should be per-
mitted to remain after the office was locked at the end of the 
day.  Pepper conducted a meeti
ng with department employees 
in December 1994 where he told them to leave after their quit-

ting time unless a supervisor was 
there and gave them permis-
sion to stay.  This policy applied to all employees, not just to 
                                                          
 4  Amato also sent a written request to Warshaviak dated November 
18, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124members of Local 424.  Pepper stated that after he received a 
request for a copy of the policy he told Amato and then De-
Filippi that no written policy existed.  Pepper told both of them 
that all employees were supposed 
to leave at the end of the day 
unless a supervisor stayed with them.   
The General Counsel alleges that Respondent unlawfully 
failed to furnish a written policy and unlawfully delayed re-
sponding to the Union™s request for a copy of the policy.  I 
credit Pepper that there was no written policy and that he 
promptly informed both Amato and 
DeFilippi of that fact.  As 
shown above, DeFilippi admitted 
that shortly after the Novem-
ber 1994 request for information, Pepper told him that no writ-

ten policy existed but that all em
ployees had to leave the work-
place at the end of the workday.  I find that there was no delay 

and that the appropriate information was furnished to the Un-
ion.  The General Counsel alle
ges that Respondent unilaterally 
announced and implemented a 
new building access policy 
without bargaining with the Union and discriminatorily applied 
the policy to union members.  The evidence shows that other 
departments in which Local 424 
members worked had required their employees to leave after their shifts ended, but that this 
rule had lately not been enforced in the information systems 
unit.  Pepper instructed Warshaviak to enforce the rule after a 
series of thefts occurred.  The evidence is clear that the policy 
applied to all Fund employees, not
 just to union members.  I 
find that Respondent did not unila
terally institute a new rule 
and did not discriminatorily appl
y it to Local 424 members.   
D.  Reuben Torres 
Reuben Torres worked in the information systems unit pro-
viding personal computer (PC) 
user support from November 
1993 to April 1996.  Torres was a shop steward from January to 

April 1996.  On February 17, 1996, Torres filed a grievance 
alleging that he had been discr
iminatorily denied a promotion 
to end user/PC specialist.  He 
requested promotion and retroac-tive backpay.  Torres recalled that there was a first-step griev-

ance meeting with Pepper and Shop Steward Barton at which 
Pepper promised to review the grievance and get back to Bar-
ton.  On March 3, 1995, Shop Steward Amato filed a request 
for information in connection with Torres™ grievance.  Amato 

requested any documents which would show that Torres was 
not performing adequately, copies of any resumes received 
from job applicants for the position and the Fund™s EEO-1 re-port.  On March 28, Amato wrot
e to Pepper repeating his re-
quest for the information so that a step-2 grievance could be 
held.  Amato testified that he 
got no response to his requests.  
Amato could not recall attending
 a meeting with Pepper about 
the Torres™ grievance.   
Pepper testified that after he received the March 3 informa-
tion request, he informed DeFilippi that he had copies of the 
resumes but that the other documents requested by Amato did 

not exist.  At about this time, Amato was away on jury duty.  
Following Amato™s return to work in May, Pepper met with 
Torres, DeFilippi, and Amato.  Pepper showed them the re-
sumes that the Fund had received.  He informed those present 
that Torres had lied about his 
education on his resume and that that Torres did not have the skills for the job.  In spite of this, 

Pepper offered to give Torres the 
title he wanted without a sal-
ary increase, and he said that the Fund would pay for training to 
improve Torres™ skills.  All present shook hands on that settle-
ment.  On July 13, DeFilippi wrote to Pepper asking for a writ-
ten settlement agreement.  Pepper replied with a letter stating 
that the agreement had been faxed to DeFilippi on June 21.  

Pepper again sent DeFilippi a copy of the agreement and stated, 
ﬁPlease read the attached settlement, propose any changes and 
return it to me for signature.ﬂ  DeFilippi returned a signed copy 
of a rewritten settlement which contained a number of changes.  
Among the changes was a provision that ﬁin the event the em-
ployer grants a pay increase to others in the title PC End Use 
Support Specialist, Mr. Torres wi
ll receive an equal amount.ﬂ   
Torres testified that he discussed the settlement with Barton.  
The documentary evidence shows that he and Barton drafted a 
third proposed settlement agreement which provided that Tor-res would receive a raise along with the higher title.  Torres 
stated that after he discussed the settlement with DeFilippi and 
Barton, he received a telephone call from Pepper.  According to 
Torres, Pepper asked how he felt about the grievance and then 
said that he could not accept the settlement that Local 424 had 
provided and that the Union had lied and stolen. 
Pepper testified that Torres had 
called him at the office and 
requested that Pepper telephone hi
m at home.  In response to 
Torres™ request, Pepper called him on August 8, 1995, and 
spoke to him for 22 minutes.  Torres told Pepper that he was 
not happy with the settlement because he wanted more money.  
Pepper replied that the settlement was what he had offered at 
the table and what they had all shaken hands on.  Pepper said, 
ﬁI don™t believe you guys, you lie, we shook hands, everyone 
agreed, you looked me in the face and said you would accept 
the settlement.ﬂ  Pepper said he would abide by the settlement 
and that Torres would not get more money.  Torres spoke about 
his relationship with his supervisor, Sonny Kapoor, and Pepper 
advised him to talk to Kapoor 
and learn from him.  Pepper de-
nied offering Torres more than the original settlement, he de-
nied telling Torres that it was futile or bad to work with Local 
424 and he denied threatening Torres.   
Torres™ failure to receive a promotion was never brought to 
arbitration and the Union filed no further requests for informa-
tion.  Eventually, Torres took a job with another organization. 
The General Counsel asserts th
at Respondent refused to pro-
vide the union information relevant
 to the Torres grievance.  I 
credit Pepper that he informed DeFilippi that the only informa-
tion in the possession of the Fund consisted of resumes submit-
ted for the disputed position.  I credit Pepper that as soon as 
Amato returned from jury duty a
nd a meeting was held, he gave 
the requested information to Lo
cal 424.  The General Counsel 
alleges that Pepper told Torres that it would be futile to resolve 
pending grievances through the 
Union and that Pepper by-
passed the Union and bargained dir
ectly with Torres.  I credit 
Pepper that he telephoned Torres 
at home at Torres™ request.  I 
credit Pepper that Torres said that he was not happy with the 
settlement because he wanted more money.  I credit Pepper that 
he told Torres that he would abide by the settlement they had 
shaken hands on and that Pepper expressed his exasperation 
that Local 424 was apparently not abiding by the agreement 

and had lied about its intention.
  Pepper™s comme
nts were not a threat that it was futile for Torres to rely on the Union.  Indeed, 
Pepper told Torres that he fully intended to stick to the bargain 
that Local 424 had made on Torres™ behalf.   
E.  Valquiria Green 
The complaint alleges that the Fund bypassed the Union and 
dealt directly with Green and entered into a settlement agree-
ment with Green providing that she cannot discuss the terms of 
the agreement with the Union.  
 UNITED FEDERATION OF TEACHERS WELFARE FUND 125In United Federation of Teachers Welfare Fund
, 322 NLRB 385 (1996), the administrative law judge found that the Welfare 
Fund had violated Section 8(a)(1
) of the Act by threatening 
Valquiria Green with reprisals a
nd discharge if she utilized the 
Union to represent her and that
 the Fund had violated Section 
8(a)(3) of the Act by decreasing Green™s responsibilities and 
terminating her because she used the Union to represent her in a 
meeting with the Fund.  Green had been a communications 
coordinator for the Fund since 1993, planning retiree events 
and writing documents to be sent
 to retirees.  Green claimed 
that she was being harassed and 
discriminated against because 
she was a ﬁforeigner.ﬂ  It is clear from the judge™s decision that 

Green was subject to repeated criticisms regarding her work.  
Green™s efforts to work things out with various supervisors and managers did not produce a solution.
5  In January 1994, Green 
filed a charge with the New York City Human Rights Commis-

sion and she requested a meeting with the UFT general man-
ager and her union representative, DeFilippi.
6  The judge found 
that the general manager of the UFT threatened Green in con-
nection with the requested meet
ing.  Many of Green™s duties 
were given to other employees to perform.  In April 1994, 
Green was terminated by the Welfare Fund and she was given a 
position at the UFT.  Local 424 filed various charges in connec-
tion with actions taken against Green beginning in February 
1994.  In May 1995, Green was rehired by the Welfare Fund in 
an attempt to settle the case. 
 According to the judge™s May 
1996 decision, the Charging Party Union and the Welfare Fund 
had entered into a non-Board set
tlement agreement pursuant to 
which Green was rehired by the Fund.  The Regional Director 

had not approved the settlement
 agreement and the Union had 
not withdrawn the charges.  Therefore, the judge found that the 
Regional Director was not barred from proceeding with the 
unfair labor practice proceeding.  The record before the judge 
showed that Green had not suffered any loss of earnings or 
benefits.  The Board affirmed the 
judge™s findings.  On June 27, 
1997, the Regional Office found that there had been compli-

ance with the Board Order in the cases relating to Green and 
the cases were closed. 
In the instant case, Green testified that after she was rehired 
by the Welfare Fund she went on 
maternity leave in November 
1996.  Green did not return to work at the Fund.  On May 28, 
1997, Green and the Welfare Fund entered into an agreement 
settling Green™s complaints with the Equal Employment Oppor-
tunities Commission, the New 
York City Human Rights Com-
mission and the NLRB.  Green received an undisclosed sum of 
money from the Fund and she signed a general release.  Green 
agreed that her job with the Fund was terminated as of May 15, 
1997.  Green and the Fund agreed not to disclose the terms of 
the settlement agreement to any nonparty, with certain excep-
tions not material herein.  Green
 was represented by a law firm 
in the settlement agreement process. 
Green testified that Shop St
eward Barton and some people from Region 2 of the NLRB had asked her about the settlement 
agreement and that she had replied that she could not discuss it.  
Green said, ﬁI was afraid to discuss it.ﬂ  Green was not asked 
who or what she was afraid of.  I do not find that the record 
                                                          
 5 These managers and supervisors are not individuals involved in the 
instant case. 6 The judge found that Mel Hester, 
general manager of the UFT, had 
apparent authority to act on behalf of the Welfare Fund in its dealings 
with Green. contains any reliable testim
ony from which I can make any 
assumptions about Green™s fear.  There is no basis for the asser-
tion in General Counsel™s brief that Green was afraid of repri-
sals from the Fund if she discussed her settlement.  DeFilippi 
testified that he telephoned Green and left a message asking for 
information about the settlement, but Green did not return his 
call.  DeFilippi wrote to Peppe
r requesting information about 
the settlement.  In response, he
 was informed that his request had been forwarded to Green™s attorney.  On July 31, 1997, 
Green™s attorney wrote to Joel Spivak, Esquire, attorney for the 
Fund, describing an authori
zation obtained from Green.  Ac-
cording to her attorney, Green  
 authorized me to permit you to waive the confidentiality pro-
visions as contained in . . . the Settlement Agreement . . . for 
the limited purpose of making a copy of same available to the 
NLRB, provided however that any such copy made available 
to the NLRB be redacted as to the amount of payment she in 
fact received in settlement of the matter. 
It is not her intention nor am I authorized to permit the 
release of a copy of the Agreement to her union. 
 I note that Joint Exhibit 2 in this proceeding is a copy of the 
settlement agreement and that the actual amount of the payment 

has been redacted from the exhibit.  
As noted above, in May 1995 the Union herein entered into 
the informal settlement pursuant to which Green was rehired by 
the Fund.  That settlement dealt with the unfair labor practice 
charges which the Union had filed on Green™s behalf.  Al-though the case went to trial because the Union did not with-
draw the charges, the only practical remedies afforded by the 
judge™s decision and the subs
equent Board Order were the 
cease and desist language and the posting of a notice.  Thus, 

any money Green received from the May 1997 settlement 
agreement with the Fund was on account of Green™s out-
standing claims with the EEOC
 and the City Human Rights Commission.   DeFilippi testified that he wanted to see a copy of the May 
1997 settlement because he wanted to police the severance pay 
and out-placement provisions 
of the collective-bargaining 
agreement between the Union and 
the Fund.  In fact, the Local 
424 collective-bargaining agreement contains no such provi-
sions.  No showing has been made that the settlement agree-
ment of May 1997 is presumptively relevant to the Union™s 
duties as the representative of the unit. 
The record does not show that Respondent requested the 
nondisclosure language in the se
ttlement agreem
ent and it is entirely possible that Green™s attorney inserted the provision.  

Further, the record does not show that Respondent urged Green 
to refuse to furnish a copy of the agreement to the Union.  All 
that appears on the record is that Green™s attorney told the 
Fund™s attorney that Green did not authorize release of the 
document to the Union.  Thus, there is no evidence that Re-
spondent coerced Green into abandoning union representation.  
Moreover, when Green was nego
tiating the settlement agree-
ment with the Fund, her focus 
was on settlement of the EEOC 
and City Human Rights cases in which there is no evidence that 
the Union was representing her.  The NLRB case was about to 
be closed.  Green™s part in the negotiations was conducted by 
her private lawyer.  The General Counsel seems to take the 
position that it was incumbent on the Fund to bring the Union 
into these negotiations.  It is 
hard to understand what practical 
use this would have been to Green: since she did not request the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126Union™s participation I must assu
me that she did not think the Union™s presence would enhance her chances of a favorable outcome.  The focus of the negotiations was on the non-NLRB 
matters and I can see no reason why the Fund would need the 
Union™s approval to settle these cases.  It is important to em-
phasize that the Union had already participated in the non-
Board settlement of the NLRB case it had brought on behalf of 
Green.  Indeed, the compliance phase of that case was closed 
by the Regional Office on June 27, 1997. 
F.  Voluntary Early Retirement Incentive Program 
The General Counsel urges that the Fund took unilateral ac-
tion in violation of Section 8(a)(1) and (5) of the Act by insti-

tuting an early retirement plan w
ithout giving notice to or bar-
gaining with Local 424.  The Respondent urges that Local 424 
waived its right to negotiate over the terms of the plan. 
The collective-bargaining agreement between Local 424 and 
the Fund provides that: 
 Employees in the bargaining
 unit who meet the eligi-
bility requirements are covered by the UFT and UFT Wel-
fare Fund Employees Pension Plan. 
 During the negotiations for the contract, Local 424 had been 
presented with a summary descri
ption of ﬁThe United Federa-
tion of Teachers and the United Federation of Teachers Welfare 
Fund Employees Pension Plan.ﬂ 
 This Pension Plan covers 
employees of the UFT and empl
oyees of the Respondent Wel-
fare Fund.  Some of these em
ployees are not represented and 
the rest are represented by varous unions including Local 424.  

The summary description of the plan stated that the Pension 
Plan is administered by a pension committee appointed by the 
administrative committee of the UF
T, by the board of trustees 
of the Welfare Fund and by the Teachers Representative Union.  
There is a separate Pension Fund established to pay the benefits 
specified in the plan.  The pension committee also administers 
the Pension Fund.   
DeFilippi testified that during 
the negotiations for the collec-
tive-bargaining agreement he requested and received a sum-
mary plan description and the ac
tual trust document of the Pen-sion Plan.  DeFilippi testified that he was informed that there 
was a pension committee that made
 decisions with respect to 
the Pension Plan.  DeFilippi stated that he was aware that the 

Pension was an independent or
ganization and that it was con-
trolled by trustees.  DeFilippi testified that he knew that Re-
spondent Welfare Fund and its director did not control the Pen-
sion Plan. The summary plan description 
given to the Union during the negotiations provided:  
 The Pension Committee reserves
 the right to amend or mod-
ify the Plan (in whole or in part) at any time and from time to 
time.  
 There is no dispute that during the negotiations, Local 424 
informed Respondent in writing that, ﬁThe union accepts the 

Funds current pension plan on behalf
 of unit employees.ﬂ (Sic.)   
Pepper testified that in August 
1996, Jeff Goldstein, the ad-
ministrator of the Pension Plan, told him that the trustees of the 
Pension Fund were considering 
an early retirement incentive 
and asked whether Pepper had an
y objection.  Pepper did not 
object.  Thereafter, Goldstein ga
ve Pepper a list of people eligi-
ble to participate in the early retirement scheme. Pepper tele-
phoned DeFilippi to inform him that the Pension Plan was of-
fering the incentive and Pepper 
told DeFilippi which unit mem-
bers would be eligible.   De
Filippi did not demand bargaining 
over this benefit nor did he demand that it be withdrawn. 
On September 25, 1996, the pension committee of the UFT 
and the UFT Welfare Fund Employees™ Pension Plan sent a 
letter to employees of both 
the UFT and the Fund concerning a 
voluntary early retirement incentive program.  The program 
was to be available to participants in the Pension Plan who met 
certain age and service criteria.  The program offered extra 
retirement benefits to those employees who chose to retire early 
on a voluntary basis.   
DeFilippi stated that neithe
r the pension committee nor the 
Respondent Welfare Fund notifie
d Local 424 in advance of 
sending this letter to employees.  
However, DeFilippi said that 
before September 25 he had hear
d ﬁrumorsﬂ that an early re-
tirement incentive would be offered.  After DeFilippi received a 
copy of the committee™s letter, he did not object to the offer of 
early retirement benefits and 
he did not request bargaining 
about the offer.  In January 1997, Local 424 filed a charge al-
leging a refusal to bargain.   
As stated above, I do not find that DeFilippi is a reliable wit-
ness.  I credit Pepper that he telephoned DeFilippi and informed 
him which of the Local 424 unit members would be eligible to 
take advantage of the early reti
rement benefit.  Indeed, this 
phone call is probably the ﬁrumorﬂ that DeFilippi testified he 
had heard before receiving th
e letter on September 25. 
Respondent asserts that the early
 retirement incentive offer 
was not formulated by Respondent.  The incentive was planned 
by the pension committee of the Pension Fund and it was of-
fered by them directly to em
ployees.  Respondent points out 
that during the collective-barg
aining negotiations, the Union 
accepted the Pension Plan on behalf of the unit employees with 
full knowledge that the pension committee reserved the right to 
change the plan.  According to
 Respondent, this amounted to a 
waiver of the Union™s right to
 negotiate over changes in the 
plan.  Finally, Respondent argues
 that the change effected by 
the Pension Plan affected only
 a few people and was not a ma-
terial change.   
The early retirement incentive program offered by the pen-
sion committee of the Pension Plan was clearly a modification 
in the terms of the plan.  Lo
cal 424 had accepted the Pension 
Plan during negotiations with full notice that the pension com-
mittee reserved the right to ame
nd or modify the plan.  During 
the collective-bargaining nego
tiations Local 424 had the oppor-tunity to bargain for a different
 pension plan for its members, but it chose to accept the plan that currently covered unit em-
ployees.  Since that plan included a pension committee which 
had the power to amend the Pension Plan, it could be argued 
that Local 424 thereby consented 
to any modifications the pen-
sion committee might make in the future.  See 
Mary Thompson 
Hospital, 296 NLRB 1245, 1349 (1989).  Moreover, DeFilippi 
testified that he had actual know
ledge that Respondent Welfare 
Fund did not control the pension committee and that the man-
agement of Respondent could not vote on  decisions relating to 
the Pension Plan.  DeFilippi testified with specificity that he is 
familiar with the provisions of pension plans and that he knows 
that such plans are administered by independent bodies.  How-
ever, in Trojan Yacht, 319 NLRB 741 (1995), the Board held 
that there was no valid waiver of the right to bargain over 

modification of a pension plan because the language of the 
consent to future modifications was not incorporated by refer-
ence into the collective-bargaining agreement.  I need not de-
 UNITED FEDERATION OF TEACHERS WELFARE FUND 127cide the issue on this basis.  
As discussed above, I have found 
that before September 25, 1996, Pepper notified DeFilippi that 
certain unit members would be eligible to take advantage of the 
retirement incentive.  The Union thus had the opportunity to 
bargain about the incentive befo
re it was announced to the em-
ployees.  Between the day that Pepper telephoned DeFilippi 

and January 1997, DeFilippi did not request that the benefit be 
withdrawn nor that there should be bargaining about it.  As the 
Board held in 
Associated Milk Producers,
 300 NLRB 561, 563 
(1990), ﬁThe Union™s filing an unfair labor practice charge did 
not relieve it of its obligation 
to request that the Respondent bargain over the proposed change.ﬂ  I find that Local 424 
waived any right to bargain about the early retirement incentive 
by failing to request negotiations 
for over four months after it learned of the incentive.   
G.  Vacation Policy 
The General Counsel alleges that on January 20, 1998, the 
Fund unilaterally changed its vacation policy without affording 
Local 424 an opportunity to barg
ain, that the Fund failed to 
furnish information requested by the Union from April 1 
through May 28, 1998, and since May 28 delayed in furnishing 
the requested information.   
Pepper testified that he attended
 a grievance meeting in early 
January 1998 at which Shop Steward Barton was representing 
the grievant.  After the meeting, Pepper told Barton that Re-
spondent would change its policies on vacation scheduling.  
Pepper told Barton that the week 
before Christmas, Barton was 
the only employee working in members services and that it was 

unfair to expect one person to cover the whole unit.  On Janu-
ary 20, 1998, Pepper sent a lett
er to DeFilippi stating: 
 Pursuant to the last paragr
aph of Article 22 of the Con-
tract, we have determined that to maintain an efficient and 
balanced staff, we can no long
er permit four employees to 
take vacation at the same time in the Member Ser-
vices/Disability Unit.  In the past, up to three employees 
have requested and have been granted a full week off and 
additional employees have requested and been granted in-
dividual days off, all during the same week.  Such 
scheduling has resulted in four of the nine employees in 
the department being on leave at
 the same time.  This is 
particularly critical when there are also employees who 
call in sick during the same period, thus leaving the staff 
in a position where it cannot perform its job.  We have 
determined that the foregoing scheduling is inefficient for 
the Welfare Fund and burdensome on the remaining staf
f.  
Effective this year, employees will be permitted to 
schedule their vacation with on
e employee allowed to be 
off a full week and one or more employees permitted to 
take individual and separate 
days in the same calendar 
week.  Thus, no more than two employees (rather than 
four) may take simultaneous va
cations.  In addition, em-
ployees may take a maximum of two consecutive weeks 

vacation at any time.  This scheduling will provide an effi-
cient and balanced staff and is in accord with the opera-
tional requirements of the Welfare Fund. 
If you have any questions, please do not hesitate to 
contact me.  On January 22, DeFilippi replie
d with a letter accusing Pep-
per of changing the policy in order to retaliate for a grievance 
filed by a unit member and asserting that the previous practice 
was not burdensome as claimed in Pepper™s letter.  DeFilippi 
closed by stating: 
 If you execute the plan outlined in your letter, further 
charges will be filed against the fund with the National la-
bor Relations Board. 
 On February 3, Pepper wrot
e to DeFilippi as follows: 
 Notwithstanding the contract language, I contacted 
both you by letter and Dan in person to discuss this matter.  
As usual, instead of responding with comments or propos-
als to resolve the issue, you made an apparent attempt of 

intimidation by threatening a
dditional NLRB charges. . . . 
However . . . if you have something constructive to 
add to the issue, contact me 
in the next few days.  Other-
wise, I will assume that you prefer to file charges rather 

than resolve the issue to the benefit of the employees and 
the Welfare Fund.  In the meantime, we must move for-
ward in scheduling vacations to maintain an efficient and 
balanced staff at all times. 
 DeFilippi continued the correspondence on February 5 by 
writing:  Your January 20, 1998 letter to us does not ask for any 
type of discussion, it appears to mandate a change and you 
seek to answer any que
stions we may have. 
Far from being intransigent we
 have been requesting to 
bargain with the fund for more than a year now and the 
fund has refused to do so.  We would like nothing more than to discuss and bargain terms and conditions of em-
ployment with the fund of wh
ich your vacation scheduling 
would be part of.  [Sic.] 
 Article 22 of the collective-ba
rgaining agreement provides, 
inter alia: 
 Requests for vacation time sh
all be submitted in writ-
ing to the Employer on such advance dates as are estab-
lished by the Employer. 
Within each department, seniority will apply to vaca-
tion selection, subject to the operational requirements of 
the Employer to maintain an efficient and balanced staff.  
The Employer™s discretion in 
determining its requirements 
shall prevail unless it is determined to be arbitrary or ca-
pricious.  Barton testified that in the latt
er part of March 1998 employ-
ees Romaine Benny and Shirley Jordan complained to him that 

the new vacation scheduling po
licy had prevented them from 
scheduling their vacations as they had been used to do.   
The General Counsel asserts that
 Pepper™s letter of January 
20 announced a fait accompli and contained no offer to meet or 

negotiate about the change.  Peppe
r™s further letter of February 
3 was no better, according to the General Counsel, because it 
stated that the Fund would ﬁmov
e forwardﬂ in scheduling vaca-tions according to its new policy.   
The Respondent argues that it of
fered to discuss the vacation 
scheduling matter with the Uni
on but that DeFilippi did not 
accept the offer.  Respondent urge
s that DeFilippi™s letter de-
manded negotiations for a new collective-bargaining agreement 
and did not address the vacation issue. 
I credit Pepper that in early January 1998 he gave Shop 
Steward Barton oral notice that the Fund intended to change 
vacation scheduling practices to 
deal with a perceived problem 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128created by overlapping employee
 vacations.  I find that Pep-
per™s letter of January 20 gave Local 424 notice of proposed 
changes and invited DeFilippi to 
call to discuss the changes.  
Although the letter did not in so many words offer to bargain, 
all that is required is that the employer give the Union notice of 
proposed changes and an opportunity to bargain.  This the letter 
certainly did.  Then, on Februa
ry 3 Pepper specifically invited 
DeFilippi to attempt to resolve the issue through discussions.  
Although Pepper™s letter was not couched in the friendliest 
terms, it clearly invited ﬁcom
ments and proposalsﬂ from the 
Union.  I do not agree with the General Counsel™s suggestion 
that Pepper™s use of the phras
e ﬁmove forwardﬂ precluded any 
bargaining with the Union.  I find that the import of the letter as 
a whole was to inform Local 424 that although there was still 
time to discuss the issue, the Fund would take steps to imple-
ment a new vacation scheduling 
plan unless it received some 
word from the Union.  It must be
 recalled that up to the date 
Pepper wrote his letter the Uni
on had not requested a meeting and discussions; the Union  had only threatened to file another 
unfair labor practice.  Indeed, even after Pepper™s February 3 
letter DeFilippi did not request to
 meet and bargain.  He replied 
to Pepper on February 5 with a complaint that the Fund was not 
negotiating a new contract and he 
referred to the vacation issue 
only in the context of his complaint about a new collective-

bargaining agreement.   
The Board has held that a union agent™s subjective impres-
sion that an employer has presented the union with a fait ac-
compli does not relieve a union of
 its obligation to request bar-gaining.  Only objective evidence, such as implementing a 
change before giving notice to a union or informing a union 
that a request for bargaining would be futile, excuses a union 
from testing an employer™s good faith with a demand to bar-
gain.  Haddon Craftsmen, 300 NLRB 789, 790Œ791 (1990).  It is not unlawful for an employer 
to present a change in condi-

tions as a decision already made
 where the decision is still ex-
ecutory and no steps have been taken to implement it.  
Southern 
California Stationers
, 162 NLRB 1517, 1543 (1967).  In Had-don, supra, the Board said: 
 [I]t is not unlawful for an employer to present a proposed 

change in terms and conditions 
of employment as a fully de-
veloped plan or to use positive 
language to describe it. . . . 
[W]hen a union receives notice that a change in terms and 
conditions of employment is contemplated, it must fulfill its 
obligation to request ba
rgaining over the change or risk a find-
ing that it has lost its right to bargain through inaction. . . .  In 
this case, the Union waived its right by permitting days to 
pass before the notice was posted and weeks to pass before 
the change was effected withou
t requesting bargaining. [Cita-
tions  omitted.] 
 In the instant case, the Union had notice by January 20, both 
orally and in writing, that the Respondent was working on a 
plan to change vacations scheduling practices.  But the Union 
did not request bargaining over this
 issue.  DeFilippi contented 
himself with a sharp exchange of letters threatening an unfair 
labor practice and complaining over the failure to negotiate a 
complete successor contract, but
 he did not request bargaining 
at any time before March when employees began complaining 
of the change.  I find that the Un
ion waived its right to bargain 
over the change in vacati
on scheduling practices.   
On April 1, Barton sent Pepper 
a letter requesting certain in-
formation relating to the vacation scheduling dispute; the letter 
mentioned preparations for f
iling an unfair labor practice charge and a grievance.  Pepper re
plied with a note stating that 
he would be out of the office until April 20 and that he would 
address the information request when he returned.  On April 21, 
Pepper denied Barton™s request for information on the ground 
that there was no pending grievance relating to vacation sched-
uling and that any new grievance on the issue would be un-
timely.  Finally, on June 3, Pe
pper responded to the information request.   The information requested by Barton related to the occa-
sions, cited by Pepper, when too many employees were out of 
the office and the workload on the remaining employees was 
claimed to be burdensome.  Ba
rton also requested information 
about the vacation policies appl
icable to nonunit employees of 
the Fund.  The Respondent asserts that Pepper either furnished 
or provided access to all the avai
lable information.  Neverthe-
less, the Respondent argues that it was under no legal obliga-
tion to provide the information because there was no pending 
grievance to which the informat
ion was relevant and no griev-
ance could timely be filed by th
e time Barton made his request.   
I have reviewed the documents provided to the Union and I 
credit Pepper™s testimony that he complied with the Union™s 
request for information to the extent possible.  Where docu-
ments did not exist, Pepper explained that fact to the Union.  
Some of the documents were in the General Counsel™s custody 
and some were too voluminous to duplicate.  In those instances, 
Pepper offered to arrange for access so that the documents 

could be inspected.  To date, th
e Union has not made any effort 
to view these documents.   
There remains the issue of Pepper™s initial refusal to provide 
the documents and the delay in providing them from April 21 to 

June 3.  Most of the information requested by Barton related to 
the scheduling of vacations by unit members.  The Union is 
presumptively entitled to this information.  In addition, Barton 
requested information regardin
g vacation policies applied to 
non-Local 424 represented employees of the Fund.  This infor-
mation would have been helpful in evaluating the change in 
vacation policy being implemented for Local 424 members especially as it related to the Fund™s claim that too many em-
ployees were on vacation at the same time.  I find that the re-
quested information was relevant
 and that it would have as-sisted the Union in representing the unit members; therefore, 
the Union was entitled to that information.  
August A. Busch & 
Co., 309 NLRB 714, 720 (1992).  By initially refusing to pro-
vide the information requested by Barton and by delaying the 

ultimate response to the request, Respondent violated Section 
8(a)(5) of the Act.   
H.  Daniel Barton 
1.  Increase in workload 
At the beginning of 1995, Local 424 Shop Steward Daniel 
Barton was a benefits specialist for the Respondent Fund in the 

disability section.  Barton received claims for the Fund, per-
formed an initial review, entered the data on the computer sys-
tem, sent claims for medical re
view or additional information 
and assisted UFT members with problems relating to their 

claims.  After Barton was transferred to the general member-
ship section of the Fund in November 1995, he answered tele-
phone inquiries about benefits, insurance, and claims and he 
dealt with member correspondence. 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 129Pepper testified that on March 14, 1995, Barton told him that 
his supervisor, Diana Williams, had performed unit work.  Ap-
parently, Williams had spoken to
 a doctor who was a medical 
advisor to the Fund concerning a di
sability claim.  Barton said 
that Williams should not have s
poken to the doctor because it 
was his job to make decisions about disability claims and other 
benefits.  Pepper replied that ma
nagers and supervisors had the 
right to speak directly to doctors
 about the claims.  After Barton 
had continued the discussion for a while, insisting on his point 
of view, Pepper asked him if he didn™t have enough work to do 
already.  The discussion continue
d back and forth and, finally, 
Pepper said, ﬁWe™ll have to take a look at the procedures.ﬂ  

Barton then asked, ﬁare you thr
eatening me?ﬂ  Pepper replied, 
ﬁlike I™m going to kick your ass Dan?  Dan go back to work.ﬂ  
Pepper testified that he laughed 
and that Barton went back to 
work.  Pepper denied that he told Barton that he was filing an 
excessive amount of grievances or spending too much time on 
Union activities and he denied 
saying that someone should look 
into Barton™s work.   
Barton testified that he had discussed Williams™ performance 
of unit work with Pepper and that the two disagreed about Wil-

liams™ right to do certain tasks.
  According to Barton, Pepper 
said that Barton did not have very much work to do because 
Barton was able to spend so much time on grievances, and 
Pepper said that someone shou
ld look into Barton™s work.  
Barton asked whether Pepper wa
s threatening him and Pepper 
said, ﬁ[Y]ou mean like I™m going to kick your ass.ﬂ  Barton 
continued to press his point of view about Williams performing 
unit work.  Barton testified that Pepper told him to go back to 
work and then followed him out of the door twice repeating, ﬁI 
don™t think you have enough work to do, I think we need some-
body to look into what you™re doing.ﬂ   
The General Counsel asserts th
at by Pepper™s statements, 
Respondent threatened Barton with increased scrutiny of his 
work in order to discourage him from filing grievances.   
Pepper™s testimony and Barton™
s testimony about the March 
14 incident are remarkably simila
r.  Pepper candidly admitted a 
reference to kicking Barton™s a
ss, an intemperate remark that 
does not redound to his credit.  I have found that Pepper is a 
more credible witness than Barton.  I find that Pepper told Bar-
ton that he would look into the medical review procedures in 
response to Barton™s complaint that Williams was doing unit 
work.  I do not find that Pepper said that he would scrutinize 
Barton™s work because of his grievance activity.   
Barton filed a grievance on April 
7, 1995, alleging that as an 
administrative benefit specialist it was his function rather than 

the job of Supervisor Williams to participate in the medical 
review of disability claims.  Ultimately, the grievance was sus-
tained. 
Barton testified that as a benefits specialist in the disability 
section his duties were as follows: he spent 25 percent of his time entering disability claims data into a personal computer, 

he spent 15 percent of his time answering correspondence with 
UFT members and doctors, he spent 15 to 20 percent of his 
time responding to telephone inquiries and the remaining 35Œ40 
percent of his worktime was de
voted to reviewing medical 
claims and conducting interviews with UFT members in the 
office.  Barton testified that
 correspondence from members was 
received by the Fund™s mailroom where a supervisor would 
place the initials of an employee on the document.   After an 
administrative assistant had logged the piece of mail into a 
book it would be distributed to the employee who had been 
assigned to deal with it.  Barton testified that right after his 

March 14, 1995, talk with Pepp
er about Williams performing 
unit work, his volume of assigned correspondence increased.  

Barton testified that he could tell that his work was increasing 
because ﬁI could feel it.ﬂ  He stated that he took the correspon-
dence log book and did a tally from March 10 to 25 and found 
that he was ﬁreceiving more correspondence than several of my 
fellow workers.ﬂ  Barton said that until the end of June, ﬁI felt 
like I was getting more.ﬂ  In contrast to this vague testimony 
about the correspondence assigned to him, Barton recalled 
readily that during the 2-week period he examined he was also 
handling 250 disability claims.  Barton did not compare his 

workload for the 2 weeks he tallied with his workload in any 
other periods prior to or after March 10 to 25 nor did he check 
to see whether his fellow workers were also receiving more 
work than they had received prior to or following the 2-week 
period.   Pepper testified that he did not direct Barton™s supervisors to assign more work to him during 
this period.  Pepper himself 
has no role in assigning corresponde
nce to the employees.  The 
supervisors rotate the daily task of reading letters as they come 
in and they assign the work of responding to the letters accord-
ing to the subject matter.   
The General Counsel asserts 
that the Fund assigned addi-
tional work responsibilities to Barton because of his union ac-
tivities.   
I cannot find any unfair labor practice based on Barton™s 
vague and unsupported feeling that
 he was assigned more cor-
respondence.  Throughout the very
 lengthy testimony in this 
case it was abundantly clear that Barton was exact and meticu-
lous in preserving every scrap of evidence that might prove that 
the Respondent engaged in an unfair labor practice.  In this 
instance, Barton did not give any figures at all about how many 
pieces of mail he was being given as opposed to the number of 
letters assigned to the other employees.
7  I find that the General 
Counsel has not shown that the Respondent assi
gned additional work to Barton.   
2.  Grievance handling 
Article 4, section 4 of the collective-bargaining agreement 
provides:  Employees shall not engage in Union activities on 
work time except in connection 
with the grievance and ar-
bitration procedure, as specifically provided in this 

Agreement or as otherwise mutually agreed.  
 Article 6 provides, inter alia: 
 DISCIPLINARY INTERVIEWS  The Employer recognizes 
the reasonably exercised right of an employee, upon request, 
to have a shop steward present at a disciplinary interview by 
management wherein a response by the employee is required 
and wherein it is reasonably anticipated that disciplinary ac-
tion will result to that employee. 
 Article 7 of the contract provides for meetings among em-
ployees, stewards, and supervis
ors once a grievance has been 
filed. 
Barton testified that on April 7, 
1995, he wanted to go to the 
information services department
 to assist employee David Mar-
tin with a possible grievance.  Martin™s regular shop steward, 
                                                          
 7 For aught that appears from Barton™s testimony, he was getting 
only one more letter a day than anyone else. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130John Amato, was on jury duty.  
Barton consulted with Supervi-sor Williams who told him that he could go to the other de-
partment but not for ﬁtoo long.ﬂ
8  Barton went to information 
services and told Supervisor 
Greta Warshaviak that he was 
there to see Martin about an investigation.  Warshaviak ex-
pressed the opinion that Martin had to use his lunch hour for 
the investigation.  After aski
ng Barton to wait for about 10 
minutes, Warshaviak told Barton that he could speak to Martin 

for 20 minutes.  Barton went to
 Martin™s office and the two 
discussed Martin™s problem for 20 minutes.  Martin resumed 
work and Barton continued to sit next to Martin looking 
through some papers Martin had 
given him.  Barton testified 
that since Warshaviak had said he could speak to Martin for 20 

minutes, he was not prohibited fr
om staying in Martin™s office 
as long as he was not speaking to
 Martin.  After a while, War-
shaviak came in and told Barton that Pepper wanted him back 
right away.  Barton testified th
at he telephoned Pepper and was 
told by the latter to return right away, to take his lunch between 
1 and 2 p.m. and to present himself at Pepper™s office at 2 p.m. 
with a union steward for a disciplinary matter.  Barton stated 

that he did not get a steward but that he brought three employ-
ees with him as witnesses to Pepper™s office at 2 p.m.  Pepper 
told Barton that he was only a
llowed one witness.  When Bar-
ton asserted that he could bring 
as many people with him as he 
wished, Pepper said he could not see Barton.  No meeting took 
place that day.   
Pepper testified that on Apr
il 7 Warshaviak informed him 
that Barton had gone to a grievance in the information services 
department.  Pepper was surprised because he was not aware of 
any grievance and he called Warshaviak to ask whether there 
was a grievance he did not know 
about.  Warshaviak said that 
there was no grievance but that 
Barton had come over to meet 
with Martin.  Pepper instructed Warshaviak to tell Barton that 
he could have 20 minutes for his investigation.  After 1 hour 
had gone by and it was close to
 Barton™s lunchtime, Pepper 
called Warshaviak who informed him that Barton was still in 

her department.  Pepper telepho
ned Barton and instructed him 
to take his lunch hour because other employees™ lunch sched-

ules would be thrown off if Barton were not at work at his regu-
larly scheduled time.  In addi
tion, Pepper asked Barton to see 
him at 2 p.m.  Pepper wanted to meet with Barton because he 
had abused the permission that ha
d been granted to him to meet 
with Martin for 20 minutes.  After speaking to Barton, Pepper 
telephoned DeFilippi.  Pepper told
 DeFilippi that they had a 
problem in that Barton had walked off the job saying there was 
a grievance when no grievance 
had been filed.  DeFilippi agreed that he would meet with Pepper and Barton to resolve 

the issue in the future.  Thus, when Barton came to see Pepper 
at 2 p.m., Pepper told him that no
 meeting would be held at that time.  At a later date, DeFilippi met with Pepper and they 
agreed that a shop steward could not walk off the job whenever 
he wanted without checking with 
his supervisor to make sure there was adequate coverage.   
DeFilippi testified that during work hours a shop steward 
must have permission to leave hi
s job in order to investigate a 
                                                          
                                                           
8 Barton testified that he needed supervisory permission to investi-
gate grievances during his worktime.   
grievance.  According to DeFi
lippi, Barton could not unilater-
ally decide to meet with other employees.
9   Williams is no longer employed by the Fund. 
The General Counsel alleges that the Respondent interfered 
with Barton™s processing of a grievance when Pepper called 

Barton out of the information se
rvices department, asserting 
that Pepper™s call ﬁwas clearly 
meant to disrupt Barton™s inves-
tigation and processing of the employee™s grievance.ﬂ   
The testimony shows that both DeFilippi and Barton agree 
with the Fund™s position that shop stewards must have permis-
sion to investigate possible grie
vances during their worktime.  
Barton had obtained Williams™ pe
rmission to absent himself, but not for ﬁtoo long,ﬂ and Warsha
viak had explicitly told him 
that he had 20 minutes to investigate with Martin.  Neverthe-
less, Barton continued to sit in 
Martin™s office past the 20 min-
utes allotted to him.  Pepper 
called Barton away when his ab-
sence threatened to interfere with other employees™ lunch 
schedules and with the coverage
 in the office.  Barton™s posi-tion, that he somehow thought it 
was permissible to stay in 
Martin™s office as long as he did not speak to Martin, is pure 
sophistry.  A reasonable person 
would interpret Warshaviak™s instruction as limiting his time in the information services de-
partment to 20 minutes.  The General Counsel has not shown 
why 20 minutes was not long enough for Barton to investigate 
the possible grievance with Martin.  There is nothing on the 
record to show that Barton could not have taken the papers 
from Martin™s office for future us
e.  Pepper™s instruction that Barton should leave information se
rvices and continue with his 
scheduled activities was proper under the contract language.  I 
do not find that Respondent violated the Act when Pepper di-

rected Barton to leave the information services department. 
3.  Removal of personal computer and discipline 
The General Counsel asserts that the Respondent threatened 
to remove and did remove a 
computer from Barton™s office 
because of his activities as a shop steward, and that the Re-
spondent imposed excessive discipline on Barton.   
On February 8, 1995, Pepper 
received a memo from Kathy 
Woelfel, a member of the Local 424 bargaining unit in the dis-
ability department:  
 At 1:00 p.m. today, I received a call from a member 
regarding disability.  I was una
ble to help the member be-
cause once again, Dan Barton™s computer was inaccessi-
ble.  This time the entire computer was locked.  This has 
happened on numerous occasions whether Dan is in the of-
fice or out to lunch.  I spent almost 15 minutes trying to 
locate this claim and did not locate the document.
10  I in-
formed the member that I would have to call her back 
when I located all of the paperwork.  She was very un-
happy with my answer. . . .  
This situation is very frustrating to me.  It takes me en-
tirely too long to locate files 
when Dan™s computer is not 
available to me either because he in inputting personal 

work or it is locked or in 
a mode that I cannot escape.  
I am asking you to please l
ook into this matter. . . .  
 9 On rebuttal by the General Counsel, DeFilippi gave some testi-
mony about a grievance at the end of April.  However, the testimony is 
not clear and it does not seem to 
relate to this incident.   
10 There existed a notation on a pi
ece of paper for every claim that 
was entered into the computer.   
 UNITED FEDERATION OF TEACHERS WELFARE FUND 131P.S.  At 1:25 p.m. Anna Jones was at Dan™s computer 
and was unsuccessful because it was still locked while 
Dan was out to lunch. 
 Before personal computers were introduced, the Fund func-
tioned with three mainframe computers.  When personal com-
puters were acquired, they were
 not immediately given to all 
employees.  Barton was one of th
e first employees to receive a 
personal computer because he was entering disability claims 
information into such a comput
er.  The personal computer sat 
on a corner of Barton™s desk.  As office procedures changed, it 
became part of the duty of all disability department employees 
to consider and review disab
ility claims, and to answer UFT 
members™ questions about pending claims.
11  Eventually, all 
employees required access to the 
personal computer in Barton™s 
office.   
As set forth in Woelfel™s memo, there were numerous in-
stances when other people coul
d not gain access to the com-
puter in Barton™s office while a UFT member was on the tele-
phone asking about a pending clai
m.  Further, Pepper testified 
that on occasion he himself coul
d not use the computer in Bar-
ton™s office to research a claim when Barton was speaking on 
the telephone and the computer was locked up.  After Pepper 
received Woelfel™s complaint, he spoke to both Woelfel and 

Jones about the problem.  Pepper told Woelfel that he would 
deal with the issue of access to the personal computer on Bar-
ton™s desk.  A few weeks after receiving the Woelfel memo, 
Pepper spoke to Barton and informed him that there was an 
access problem and that the com
puter would be removed to a 
location outside Barton™s office. 
 Pepper told Barton that Woel-
fel and Jones used the computer almost as much as he did and 
that they needed access to the computer all day long.  Barton 
asked how he would do his work
, and Pepper replied that he 
would speak to the information services department about the 

issue.  Pepper denied that he 
moved the personal computer out 
of Barton™s office because of his Union activities.  Pepper de-
nied telling Barton that the computer was being moved because 
Barton filed grievances, and he de
nied saying that he would put 
an end to Barton™s memoranda.    
It took quite a while for information services to arrange for a 
proper table and new wiring for the personal computer, and the 
computer was not moved until about July 11, 1995.  On the day 
that Pepper was informed by information services that the com-
puter would be moved, Pepper told Barton about the change.  
Pepper testified that Barton agai
n asked how he would perform his work and Pepper said they would talk about it after the 
computer was placed in the new location.  Later the same day, 
Pepper and Barton™s direct superv
isor, Diana Williams, went to 
Barton™s office and Pepper aske
d Barton to come over to the 
personal computer to discuss 
how Barton would do his work.  
Pepper was intending to tell Barton that the secretary could 
hold Barton™s telephone calls while
 he went over to use the 
computer.  But, Barton did not want to go with Pepper and 
Williams to the new location; he waved Pepper off and said that 
Pepper did not have to tell him how to use the computer.  Pep-
per asked Barton a few times to come over, but Barton refused.  
Then Barton said to Pepper, ﬁAre you asking me or telling me.ﬂ  

Pepper said, ﬁI™m telling you to come over here now.ﬂ  When 
Barton asked whether he had a 
choice, Pepper said, ﬁWe all 
                                                          
 11 Even the Fund pharmacist needed computer access to check 
whether a member was truly on disability. 
have choices in this life, are you coming, yes or no.ﬂ  Barton 
responded, ﬁNo.ﬂ  Pepper and Williams then walked away.  
Pepper suspended Barton for 5 days as a result of this insubor-
dination.  Pepper testified that 
he based his decision to suspend 
Barton on a discussion the two had had when Pepper first came 
to work at the Fund.  At that
 time, Barton was involved in a 
case arising out of a prior act of insubordination against Wil-
liams.  Pepper settled the matter after Barton told him that he 
knew what insubordination was and that he would not be in-
subordinate in the future.   
Barton testified that on May 3, 1995, he typed three requests 
for step-2 grievances on the personal computer in his office 

while on his break or lunch hour.  According to Barton, after 
his requests were dist
ributed to management by interoffice 
mail, Pepper came to his office 
and said that the personal com-puter would be moved out of Bart
on™s office ﬁso that everyone 
can have access to it.ﬂ  Barton
 protested that this was not a 
good idea and that the move shoul
d be negotiated with the Un-ion, but Pepper answered that th
e computer would be moved.  
Barton testified that Pepper™s only motive for moving the com-
puter was his union activities which were particularly heavy 
around May 3, 1995.  However, on cross-examination, Barton 
conceded that he had produced a steady stream of grievances 
and unfair labor practice charges from the time he became a 
shop steward in May 1994.   
Barton testified that all member
s of his department required 
access to the computer.  At first Barton testified that there was 
no lock on the personal computer.  Then he testified that there 
was a key but that the computer was never locked.  Then he 
said that as far as he knew the computer was never locked.  
When asked a direct question whether he had ever locked the 
computer, Barton said, ﬁI don™t think so.ﬂ  Barton, who pro-
fessed to recall the May 3 events with exactitude, was thus 
unable to recall with the same precision whether he had ever 
locked the computer that sat on his desk.   
Barton testified that on July 
11, 1995, he was in his office 
when Pepper came in followed by Torres.  According to Bar-
ton, Pepper said that he wa
s having the personal computer 
moved and ﬁI™m going to put an end to this memo nonsense.ﬂ  
Later, according to Barton, To
rres remarked that Barton was 
the only one who had ever lost his computer.   
Barton testified that after th
e computer was moved Pepper 
and Williams came to his office, and Pepper told Barton to 
come to the new computer locati
on saying, ﬁI want to show you 
where we set up the computer.  A
nd, I want to show you how it 
works.ﬂ  Barton said, ﬁI don™t really want to come back there 

with you.  Are you asking me to come back there or are you 
telling me to come back there?ﬂ 
 Pepper said, ﬁI™m asking you.ﬂ  
Barton replied, ﬁI™d rather not come back there.ﬂ  At that, Pep-

per left.  On cross-examination,
 Barton recalled that Pepper 
said, ﬁI want you to come back . . . where we put your com-

puter.ﬂ  Barton testified that Pepper did not ﬁdirectﬂ him to go 
to the computer, ﬁWhat he said was not an order.ﬂ  Barton 

stated that he did not go over to the computer with Pepper be-
cause he already knew how to work the computer and Pepper™s 
request sounded ﬁvery strangeﬂ a
nd made him ﬁuneasy.ﬂ  Bar-
ton said he had a ﬁsixth senseﬂ 
that the request was ﬁunusualﬂ 
but he maintained that if Pe
pper had ordered him he would 
have gone.   
Barton™s 5-day suspension was grieved and arbitrated.  The 
arbitrator found that Barton ﬁunderstood what was expected of 

himﬂ and that his defense that Pepper never gave him a direct 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132order was ﬁsemantics.ﬂ  The arbitrator found that Barton was 
insubordinate and that his action constituted grounds for disci-
pline.  The arbitrator found that Barton was not being disci-plined for his political beliefs or union activities.  The arbitrator 
awarded, without further explana
tion, that the appropriate pen-
alty for Barton was a suspension without pay for 3 days.
12   I do not credit Barton™s evasive answers about whether the 
computer was locked nor do I believe that Barton had actual 
recall that Pepper spoke to him on May 3 about moving the 
computer.  I credit Pepper that he moved the computer from 
Barton™s office because other employees complained that they 
could not gain access to it and because Pepper himself had been 
left to cool his heels in Barton™s office when the computer was 
locked and Barton was on the telephone.   
I note that although Torres testified on behalf of the General 
Counsel in the instant case he did not corroborate Barton™s 
testimony about Pepper™s alleged retaliatory remark.  I credit 
Pepper, whom I have found to be 
a reliable witness, that he did 
not tell Barton that the computer
 was being removed because of 
any ﬁmemo nonsense.ﬂ   
The evidence shows that Pepper and Williams, both supervi-
sors of Barton, came to his desk and that Pepper repeatedly 
asked Barton to go over to the new computer location but that 
Barton refused.  Barton™s assertion that he did not go because 
he was not given an order is unavailing.  There is no require-
ment that Pepper use magic words in order to be obeyed by 
Barton.  It was clear to Barton that Pepper wanted him to walk 
over to the computer.  There is nothing in a request to accom-

pany two supervisors to a computer which would reasonably 
make an employee feel strange or
 uneasy.  I conclude that Bar-
ton was insubordinate.   
The General Counsel urges that the 5-day disciplinary sus-
pension was excessive and was imposed in retaliation for Bar-
ton™s union activities.  As stated above, the arbitrator reduced 
the suspension from 5  to 3 days but he did not offer any dis-
cussion or rationale to support the reduction.  The record does 
not show that Barton™s 5-day 
suspension was disproportionate to discipline imposed on other 
employees.  I have found above 
that Barton was insubordinate.  
I have also found that the Re-spondent did not retaliate agai
nst Barton for his union activi-
ties.  I do not find that the Fund violated the Act by imposing 
excessive discipline on Barton because he engaged in union 
activities.   
4.  Rescinding Barton™s leave on May 9, 1995 
On April 24, 1995, Barton submitted a request for personal 
leave to Supervisor Williams stating that he would be out of the 
office from 12:30 to 3 p.m. on May 4.  Williams approved the 
request on the same day after correcting Barton™s calculation of 
the time chargeable to his personal leave and the time charge-
able to his lunchbreak.  Barton testified that on May 3 he 
passed Pepper in the corridor and told him that he was taking 
time off the next day ﬁto go down to
 the Labor Board . . . to file 
charges.ﬂ  Pepper told him to le
t the supervisor know and have 
it approved and Barton replied that he had already done that.  

On May 4 Barton told Supervisor Walter Canteel that he was 
leaving at 12:30.  Canteel asked whether Williams knew and 
Barton said that Williams knew about it already.  Barton re-
turned to the office at 4:20 p.m. and he checked in with Wil-
                                                          
                                                           
12 Contrary to the assertion in the General Counsel™s brief, the arbi-
trator did not find that the 5-day suspension was ﬁexcessive.ﬂ 
liams.  Because Barton had used more time than he had origi-

nally asked for, Williams instructed him to fill out another 
leave request.  Barton filled out another form which Williams 
approved after correcting Barton™s
 calculation of the chargeable 
time.  Williams wrote at the bottom of the form that Barton 
should be charged 2 hours and 30 minutes and that he did not 
sign out.  On May 8, Barton received a memo from Pepper 
stating that on May 4 both Will
iams and Canteel had asked him 
where Barton was and that neither had been notified of Bar-

ton™s absence.  The memo stated
 that Barton had not signed out on the daily logsheet.  The memo
 concluded, ﬁPlease be re-
minded of the procedures which require log-out.  ‚Except for 

employees who depart in accordance with their regular work 
schedules, employees must sign 
out showing the time of depar-
ture.™ﬂ  
Barton testified that the practice required him to sign out 
only if he were leaving for the day and not returning to the 
office.  Accordingly, Barton sent
 a memo dated May 12 to then 
Director Jeff Kahn stating that Pepper had sent him a discipli-
nary memo that was inaccurate.  Barton™s memo informed 
Kahn that Williams had been no
tified of his absence by his 
request for personal leave.  The memo continued: 
 I have also been advised that departure sign-out has 
not been administered in a consistent manner.  I believe 
that as a Union Steward I am being held to a higher stan-
dard and discriminated against. . . . 
In order to verify the fairness and consistency of the 
sign-in procedure and prepare for the certain forthcoming 
grievance concerning this matt
er, I am requesting copies 
of all sign-in/out sheets for all members of UIW-Local 424 
and OPEIU-Local 153 for the period July 1, 1994 to May 
10, 1995. 
I am also requesting from y
ou the names of all Welfare Fund employees who have been
 given written disciplinary 
notices by Mr. Pepper for not following sign-out proce-
dures or for not giving prior notice of the use of personal 
time to their division supervisor.
13 The complaint alleges that on or about May 9, 1995, the Re-
spondent harassed employees by
 rescinding approval for per-
sonal leave because of their acti
vities as shop stewards for the 
Union.    
Barton testified that his reque
st for leave was never re-scinded.  Barton was paid for all the time he took as personal 
leave.  There is no evidence in the record that Barton filed a 
grievance relating to the events
 of May 4 or the subsequent 
memo from Pepper. 
I do not find that the Respondent harassed Barton by rescind-
ing approval of his personal leave. 
5.  Refusal to process a grievance 
Pepper testified that on May 15,
 1995, he and Kahn met with 
Barton to discuss a pending grievance about Williams perform-
ing unit work.  A few minutes 
after the meeting ended, De-
Filippi telephoned Pepper and told
 him that he had heard from 
Barton that a step-2 grievance was scheduled for that afternoon.  
DeFilippi said that he was 100 miles away and did not want to 
drive all the way in to New York City.  Pepper replied that he 
had not changed his mind since th
e two had last discussed the 
 13 Barton testified that he received some but not all of the informa-
tion he had requested.  However, th
e General Counsel 
has not alleged any violation of the Act in connec
tion with the information request. 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 133grievance.  Pepper said that he
 was going to deny the grievance 
at step 2 no matter who represented the Union; in his view it 
was a loser.  DeFilippi said that he would send Barton to the step 2 meeting.   
Pepper testified that it was his custom to discuss the merits 
of a grievance with DeFilippi prior to the step-2 and step-3 

meetings.  By the time the meeting was held, DeFilippi would 
always be familiar with his view
 of the grievance.  Pepper de-nied telling DeFilippi that if Barton presented the grievance it 
would be denied.   
DeFilippi testified that on May 15 Pepper telephoned him to 
ask about a number of step-2 grievances.  DeFilippi told Pepper that he could not meet with him 
that day and said that Barton 
would handle the grievances.  Pe
pper replied that he did not 
want to deal with Barton.  He said that if Barton came in he 
would reject the grievances.  On cross-examination, DeFilippi said that he and Pepper often di
scussed step-2 grievances be-
fore the step-2 meeting was he
ld.  Pepper would inform De-
Filippi what his position was and what he intended to do unless 

he heard something new or differ
ent at the step-2 meeting.   
Barton testified that he was ca
lled to a meeting to discuss a 
grievance with Kahn and Pepper.  After a while, it became clear 
to him that ﬁit sounded like a step 2 grievance.ﬂ  Barton said that DeFilippi should be there 
to handle it or that he should 
decide whether Barton could handl
e it.  At Barton™s insistence, 
the meeting ended with manageme
nt intending to contact De-
Filippi.  Barton then received a telephone call from DeFilippi 
saying that he was too far away to be present at the meeting.  
DeFilippi told Barton, ﬁPepper had told him that if I handled 
the grievance they were going to turn it down anyway.ﬂ  Barton 
testified that when he went to 
the step-2 grievance, Pepper de-
nied the grievance without further discussion 
The complaint alleges that Resp
ondent threatened to refuse to process employee grievances 
if they were presented by Bar-
ton and summarily denied grieva
nces without regard to merit 
because they were presented by Barton.   
I have found above that Pepper was a reliable witness and 
that DeFilippi and Barton were not
 credible witnesses.  I find, 
based on Pepper™s testimony, th
at he and DeFilippi had dis-
cussed the grievance on prior occasions and that on May 15 

Pepper informed DeFilippi that
 he had not changed his mind 
about the merits of the grievance.  I find that Pepper told De-

Filippi that it did not matter whether DeFilippi came to the 
step-2 meeting because Pepper was going to deny the grievance 
in any event.  I do not find that Pepper said that he did not want 

to deal with Barton and that if
 Barton came to the meeting he 
would deny the grievance.  I do 
not find that Pepper denied the grievance for the reason that Barton was present at the step-2 
meeting.   Although basing my finding solely on the credibility of the 
witnesses, I must point out the 
inherent contradiction in the 
General Counsel™s position.  Barton™s testimony was very clear 

that Kahn and Pepper had asked to
 meet with him to discuss a grievance on May 15 and that the discussion ended only be-
cause he said that he was not au
thorized to handle step-2 griev-
ances.  Manifestly, management was willing to discuss griev-

ances with Barton and manageme
nt took the lead in scheduling 
grievance meetings with him. 
6.  Directing shop steward to 
stop discussing terms and condi-
tions of employment 
Michael Dubin has been the chief financial officer of the 
UFT for 12 years.
14  At one time Dubin had been the controller 
of the Respondent Welfare Fund and in that capacity he had 
worked with Barton. Dubin testifie
d that as chief financial offi-
cer of the UFT he is not involved in negotiations with the Re-
spondent™s employees and he exer
cises no managerial authority 
over them.   
Dubin often walked with Barton from Pennsylvania Station 
to the building housing the UFT 
and the Fund offices.  On one 
such occasion in June 1995, Dubin and Barton were walking to 

work when Barton began telling Dubin about the Union and 
mentioned a new collective-barg
aining contract.  Barton asked 
Dubin whether he had heard about ﬁoutsourcingﬂ at the Fund 

and Dubin answered that it was a possibility.  Dubin had heard 
that the Fund had prepared a reques
t for proposal in an effort to 
procure a new computer system for the Fund.  One of the re-

sponses received by the Fund was a suggestion by IBM for the 
outsourcing of computer time.  
Under this scheme, employees 
of the Fund would dial in to us
e a computer rather than using 
the computer onsite.  This proposal had nothing to do with the 
removal of employees or any subcontracting.   
Dubin testified that on June 14, 1995 Fund employee Kathy 
Woelfel told him that Barton was quoting him as speaking 
about outsourcing employee jobs at the Fund.  Then, Dubin™s 
assistant Angela Paino heard a similar rumor from someone 
else at the Fund.  Later on J
une 14, Dubin met Barton in the 
office building lobby near the el
evator.  Dubin asked Barton to 
stop misquoting him and to stop 
using his name in connection 
with the outsourcing of employ
ee jobs at the Fund.  Barton 
replied, ﬁWhat are you going to do about it?ﬂ  Dubin again told 

Barton to stop, saying that he 
could speak on his own behalf and did not need anyone to sp
eak for him.  Barton replied, ﬁLet™s go outside, I™ll kick your 
ass.ﬂ  Dubin responded in kind.  
Then Barton blocked the entrance to the elevator.  Dubin asked 

Barton to step aside and told Barton to stop using his name and 
misquoting him.  Barton refused 
to move aside so that Dubin 
could enter the elevator.  Dubin brushed past Barton to get on 
the elevator.  Finally, both Dubin and Barton were restrained by 
the building attendants.   
Dubin denied that he said that the Union would never get an-
other collective-bargaining agreement and he denied telling 
Barton that the Fund would re
move employees from the unit 
before they ever got a contract.  In fact, Dubin has never dis-
cussed outsourcing employee jobs at the Fund.   
Barton testified that on June 10 
Dubin told him that he be-
lieved the Union would never get another contract.  According 
to Barton, when he insisted th
at they would get another con-
tract, Dubin replied that he 
ﬁunderstood they™re going to out-
source the work . . . before they™d ever let us have another con-
tract.ﬂ  Later that afternoon, 
Barton called DeFilippi and told 
him that Dubin said they would 
never get another contract and 
the Fund would outsource the work if necessary.  Barton testi-
fied that on June 14 he said good morning to Dubin at the ele-
vator when Dubin said, ﬁI hear you™ve been quoting me all over 
the place. . . . . you better keep your mouth shut and stop quot-
ing me all of the time.ﬂ  Barton said that when the elevator 
arrived Dubin told him to get out of the way and pushed him.  
Barton grabbed Dubin and pushed back, saying, ﬁYou better 
                                                          
 14 Dubin is an accountant. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134keep you god damn hands off of me.ﬂ Barton stated that he told 
Dubin either, ﬁIf you ever do that again, I™m going to smash 
your face inﬂ or ﬁI™m going to push your face through the back 
of your head.ﬂ After a security guard intervened, Dubin told 
Barton that he would ﬁregret this
.ﬂ  According to Barton, he 
replied, ﬁGet fucked.ﬂ  
On cross-examination, Barton acknowledged that he had 
seen a letter from IBM to Information Services Supervisor Pam 
Wood dated June 9, 1995.  The 
letter had been given to De-
Filippi who had then shown it to Barton.  The letter stated, 
ﬁ[O]utsourcing will only allow UFT access to the Claims proc-
essing system, UFT personnel must
, themselves, continue to 
run and use the application.ﬂ  
Barton evaded questions related 
to the actual state of his knowledge about outsourcing, but he 
acknowledged that the Union did not grieve the subcontracting 
of unit work.  Barton estimated the size of the unit at 35 to 40 
employees, of whom 6 or 7 do work on computers.  Barton 
could not explain how the purported subcontracting of six or 
seven jobs could relieve the Re
spondent of the necessity of 
bargaining for a new contract.   
DeFilippi testified that he received a copy of the IBM letter 
to Wood about outsourcing computer time.  In addition, Pepper 
told DeFilippi that the Fund wa
s not subcontracting work.   
The General Counsel does not allege that Respondent en-
gaged in any unfair labor practices as a result of Dubin™s con-
versation with Barton on June 10
, 1995.  Thus, there is no alle-
gation relating to Dubin™s purported comment that Respondent would outsource the jobs rather than enter into a new contract 
with the Union.  The complaint alleges that Dubin unlawfully 
told Barton on June 14 to ceas
e discussing the terms and condi-
tions of employment of unit employees.   
I credit Dubin.  I find that on June 10 Barton asked Dubin 
whether he had heard about outsourcing and that Dubin told 
Barton what he knew about the IBM outsourcing proposal.  I do 
not find that Dubin said that unit employees™ jobs would be 
outsourced or that he said that Respondent would avoid signing 
a new contract with the Union.  I credit Dubin that on June 14 
he told Barton to stop misquot
ing him.  Dubin™s demand that 
Barton cease misquoting him was clear: there was no sugges-
tion that Barton should cease inquiring about outsourcing or 
cease discussing outsourcing with the employees.  Dubin only 
wanted Barton to stop linking his name with a fake story about 
subcontracting jobs.  Moreover, Dubin is not an agent of the Welfare Fund; Dubin is not employed by the Fund and does not 
participate in bargaining with Fund employees.  The record 
does not show generally that o
fficials of the UFT have any 
control over the Respondent™s labor relations.  There is no sug-
gestion in the record that Dubin 
could affect Barton™s job in any 
way.  It is not controlling in this case that in 1994 the general 

manager of the UFT was given appa
rent authority to deal with 
Valquiria Green in an unrelated matter.
15  The evidence shows 
that Dubin and Barton had often walked together from the train 
station to the office.  When Dubin told Barton to stop misquot-
ing him, he was doing it as an 
acquaintance and not as a super-
visor or manager.  I do not find 
that Respondent engaged in any 
violation of the Act by Dubin™s demand that Barton stop mis-
quoting him.                                                             
                                                           
15 That case is set forth above in the discussion about the Green set-
tlement agreement.  
7.  Transfer  of   Barton,   reduct
ion   of   his  duties   and    
surveillance 
On July 21, 1995, DeFilippi 
wrote to Pepper complaining 
that the computer, which Barton us
ed, had been moved to 3 feet 
from Woelfel™s workstation.  The letter said that Woelfel had 
written letters to the Union requesting limited contact with 
Barton and that Barton had also 
requested limited contact with 
Woelfel.
16  DeFilippi asked that th
e computer be moved.   
Barton testified that until November 3, 1995, his office was a 
cubicle located inside a larger office.  The cubicle consisted of 
two walls about 5-1/2-feet high enclosing a space bounded by 
two other walls.  Before Novemb
er 3, Pepper notified Barton 
that he was being transferred from the disability unit to the 
general members services unit.  Pepper told Barton that the 
reason for the move was a conflict with Woelfel who was be-
coming a supervisor in the disability unit.  Barton said that he 
had no idea what Pepper was 
referring to.  Pepper responded 
that he did not want Woelfel su
pervising Barton.  Barton™s new 
workspace was a cubicle.  The major difference from his old 
location was that one of the solid walls enclosing the space had 
a window that looked into John Medrano™s office.  Medrano 
was a supervisor, but not Barton™s supervisor. However, 
Medrano had the authority to si
gn Barton™s leave slips.  The 
window was covered with vertic
al blinds which were kept 
closed except for a space Barton calculated as measuring about 
three inches at the bottom center of the window where the 
blinds met.  Barton testified th
at Medrano could thus see the 
back of his head and could see whether anyone was in the of-
fice talking to him.  In particular, according to Barton, Medrano 
could see whether any bargaining unit members were in his 
office discussing problems they 
were having on the job.  There 
is no indication that Medrano could hear anything through the 

glass window.  At the new locati
on, Barton™s desk was next to 
those of other administrative benefits specialists like himself.   
Barton testified that while he worked in the disability sec-
tion, 25 percent of his time was spent typing information about 
incoming claims, 15 percent of his time went to correspon-
dence, 15 to 20 percent of his time was devoted to answering 
telephone inquiries and the rest of the time he worked on medi-
cal claims.  All of the work Barton did with respect to claims 
was reviewed by a Fund medical advisor with the exception of 
routine maternity claims.  After November 3, when Barton 
worked in the general membership services unit, he answered 
telephoned questions on all Fund 
matters, he advised members 
on insurance, he handled corre
spondence and he assisted mem-
bers with claims problems.  Barton described the difference 

between his disability work an
d his general member services 
work as follows: he no longer was 
required to type claims into 
a personal computer and he handled general claims rather than 
just disability claims.  Barton st
ated that at both jobs he was 
responsible for answering member
s™ questions and dealing with 
correspondence.  Barton testified that he felt that the workload 
in the new area was easier and the work itself was less difficult.  

Barton could not give any specific
s to substantiate his feeling 
except that he had a little more free time on the new job.   
Pepper testified that as a resu
lt of a conversation with De-
Filippi about the personality clas
h between Barton and Woelfel, 
he had decided that Woelfel should not be Barton™s direct su-
pervisor when she became the supervisor of the disability unit.  
Pepper decided to move Barton to
 general members services on 
 16 Woelfel was a member of the bargaining unit. 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 135the other side of the floor away from Woelfel.  Pepper stated 
that his decision was not base
d on Barton™s activities as a shop steward.  Pepper testified that 
the old work cubicle and the new 
work cubicle are much the same.  He stated that Medrano™s 
vertical blinds may not meet exactly in the middle of the win-
dow because they are broken.  Pepper said that Barton™s new 
job was much like his old job except that it involved fewer 
clerical functions and more interaction with UFT members.  
Both jobs involve answering the same general questions by 
telephone and by mail. 
Barton testified that there was no union or shop stewards™ 
meeting on November 3, 1995.  Pe
pper testified that he did not 
know of any shop stewards™ meeting near Medrano™s desk on 
November 3, 1995.   
The General Counsel alleges th
at the Respondent Fund trans-ferred Barton to another work 
area and decreased his work 
responsibilities because of his activities as a shop steward.  The 
complaint alleges that on November 3, 1995, Pepper and 
Medrano engaged in surveillance 
of the union activities of em-
ployees attending a shop steward™s meeting.   
I credit Pepper and I find that
 the Respondent transferred 
Barton out of the disability unit because both Barton and 
Woelfel had requested limited contact with each other and be-
cause Woelfel was about to become
 the supervisor of the unit.  
Barton™s new duties may have been slightly less onerous than 
his former ones, as claimed by Barton, but I also credit Pepper 
that the new duties were less cl
erical and involved more inter-
action with members.  I do not find that the new duties involved 

a decrease in responsibility, although they may have involved a 
change.  I do not find that Barton™s move from disability to 
general member services was due 
to Barton™s union activities.  
Although Barton testified that he believed that Medrano 
could see him through a 3-inch gap in the vertical blinds, I do 
not believe that Medrano could 
engage in surveillance of Bar-
ton while he was speaking to other employees in the manner 
claimed.  I credit Pepper that th
e blinds were defective and I do 
not credit Barton that they were being deliberately held open 

with a paper clip.  The picture of the blinds introduced by the 
General Counsel does not show any paper clip.  If Medrano 
could see the back of Barton™s head in a 3-inch gap, then the 
entire open space would have b
een filled by Barton™s head 
which was surely wider than 3 inches.  In order to see whether 
anyone else was speaking to Ba
rton, Medrano would have had 
to put his head close to the 
blind-obstructed window, and he 
surely would have been observed by anyone sitting in Barton™s 

office.  I do not find that Bart
on™s new desk location was cho-
sen so that supervisors could 
engage in surveillance.   
8.  Interrogating Barton on March 15, and denying personal 
leave on March 18, 1996 
On March 15, 1996, Barton gave
 Supervisor Diana Williams a request for 1 day off with pay for ﬁUnion BusinessŒNLRB.ﬂ  
Williams approved the request.  Pepper testified that his secre-
tary informed him that Barton had put in a form for union busi-
ness at the NLRB and she asked 
whether Pepper had something 
on his calendar.  Pepper said that he was not aware of a case at 

the NLRB, and he instructed his secretary to ask Barton 
whether there was an NLRB case.
17  Pepper stated that the 
Fund granted employees a day off with pay to attend NLRB 
                                                          
                                                           
17 If there had been a hearing, Pepper would have been expected to 
attend. hearings and arbitration hearin
gs.  Barton informed Pepper™s 
secretary that there was no NLRB hearing but that he was just 

going to the NLRB.  Pepper then decided that Barton™s request 
for 1 day™s leave with pay shoul
d be denied because there was no hearing at the NLRB. Pepper returned Barton™s form with 
the notation ﬁDay Denied.ﬂ  
Later on March 15, Barton pre-
pared another form requesting time off with pay for March 22.  
The form asked for 3-1/2 hours for ﬁUnion BusinessŒNLRB.ﬂ  
Barton gave the form to supervisor Lorna Baptiste who ap-
proved the request.  Barton wa
s suspended from work before 
March 22, 1996. 
Barton admitted that he was always given paid leave to at-
tend arbitrations and NLRB hear
ings.  When Barton requested time off to file charges or give
 affidavits, he would request 
personal leave time or vacation time and his leave bank would 
be charged for the hours he spent away from work.  Barton 
recalled that Pepper™s secretary had asked him whether there 
was a hearing scheduled for Marc
h 22.  Barton testified that no 
one interrogated him about his 
NLRB activities on March 15.  
Barton testified that he did not 
request personal leave on March 
18.   
The General Counsel alleges that on March 15, 1996, the 
Respondent interrogated Barton a
bout his activities before the 
NLRB and on March 18, 1996, deni
ed Barton personal leave in 
violation of the Act.   
I do not find that the Respondent interrogated Barton on 
March 15, 1996.  I find that Barton™s request for time off with 
pay was properly denied because 
he was not attending an arbi-tration or an NLRB hearing.  Barton did not submit a request 

for personal leave, that is a request for time off to be charged to 
his leave bank, and thus no such leave was denied.   
9.  Surveillance, refusal to 
admit shop steward and excessive 
discipline 
Joseph Vigilante testified that in 1996 he was the operations 
manager of the Fund, with responsibility for computer hard-
ware and software.  At that time
, Vigilante™s superior was Hugo 
Kiendl, the director of the in
formation services unit.  Pam 
Wood was the manager of applications development, with re-
sponsibility for computer programming, training, and support.   
In March 1996, Kiendl was c
oncerned about employee tardi-
ness and he asked Vigilante and Wood to look at employee 

timesheets for the last 6 months. 
 Kiendl asked for a report on 
repeated employee lateness.  
Vigilante and Wood prepared a 
report covering the entire staff of the information services unit, 
including employees represented by Local 424 and by the other 
union.  The report showed that 
four employees were repeatedly 
tardy: these were Ed Opong, Reuben Torres, Regina Tovbin, 

and Nigel Reid.  On March 18
, 1996, Vigilante and Kiendl scheduled meetings with the four employees to tell them of 
their findings.  No discipline 
was contemplated; management 
merely wanted to inform th
e employees of its findings.
18  First, 
Vigilante and Kiendl met with Opong who was accompanied 
by Shop Steward Torres.  Opong questioned the accuracy of 
some of the dates and Vigilante asked Wood to check them.  
The second meeting concerned Torres who was accompanied 
by Shop Steward Tovbin.  After a discussion about some of the 
dates, the meeting ended.  At th
is point, Wood reported to Vigi-
lante that there had been typographical errors in two of the 
 18 Torres testified that management was going to take lateness more 
seriously in the future.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136dates supplied to Opong.  Vigila
nte wanted to give Opong this 
information and he asked Opong to 
go to Kiendl™s office.  Vigi-
lante then went to fetch Shop 
Steward Torres who had been 
present at the first meeting with
 Opong.  The glass door to Tor-
res™ office was closed and Vig
ilante could see that Torres was 
in his office with Tovbin and 
Barton.  Vigilante opened the 
door and asked whether there was a problem.
19  Barton replied 
that he was the grievance coordi
nator and that he was gathering 
information.  Vigilante said that
 he was not aware of any griev-
ance and then he asked Torres to join the group in Kiendl™s 
office for a continuation of the 
meeting with Opong.  At this 
point, Barton told Vigilante to 
use Tovbin.  Vigilante replied 
that he wanted Torres to come in because he had been present 

for the first part of the meeting. 
 It would be simpler to have the 
same shop steward present for the continuation of the earlier 
meeting.  Barton raised his voi
ce and insisted that Tovbin go to 
the meeting.  Then Barton said 
that he himself would attend.  
Vigilante did not object to Barton™s presence.   
Vigilante and Barton went to Kiendl™s office.20  Kiendl was 
seated behind his desk, with Wood standing to his right.  Barton 
stood on one side of the door.  Opong sat on a small chair just 
inside the door.  Vigilante, who was the last person to enter the 
office, closed the door and stood in front of it.  There was no 
other place left for him to stand.  After a few moments there 
was a knock on the door; when Vigilante opened the door he 
saw Tovbin.  Vigilante told her that there was already a shop 
steward present and he shut the door.  Barton said that Tovbin 
must be let in.  Screaming, ﬁI™m not going to let you do this to 
me.  You can™t lock my shop steward out of the meeting,ﬂ Bar-
ton lunged towards Vigilante 
and pushed him away from the 
door into the adjoining wall.  Vigilante caught his foot on the 

door stop affixed to the wall and he stumbled.  The door stop 
broke.  Barton tried to open the 
door but by this time Vigilante 
had righted himself and resumed his position in front of the 
door.  Wood told Barton to sit down and to calm down.  Barton 
screamed at her that she should ca
lm down.  Vigilante then told 
Opong about the typographical errors in some of the dates 
given to him earlier that day a
nd the meeting ended with Barton yelling that he would report Vigilante to the NLRB.   
Wood testified that during this meeting she saw Barton step 
forward and grab Vigilante by the shoulders, throwing him to 

the side of the door.  Barton may have succeeded in opening the 
door a few inches before Vigilante rebounded off the wall ad-
joining the door and the door was slammed shut.   
After this incident, Vigilante and Wood told Pepper what 
had happened and he instructed them to put it in writing.   
The next day, all of the participants except Barton met with 
Pepper separately and told him a
bout the incident.  Later, Pep-
per met with all those present with the exception of Barton and 
they reenacted the confrontation.  After this, Pepper met with 
Barton and a shop steward.  Barton told Pepper that he had 
never touched Vigilante and that Vigilante had opened the door 
and it had hit him, causing him to st
umble.  Pepper testified that 
because of Barton™s physical assault on Vigilante, he suspended 
Barton for 30 days.   
Barton™s testimony about the ev
ents of March 18 was gener-
ally at odds with the testimony of all the other witnesses.  I 
                                                          
                                                           
19 Vigilante testified that he was asking whether there was a work re-lated problem, not a union problem.   
20 Kiendl™s office was small, with room for a desk, a few chairs and a 
few people standing against the wall and door. 
have found above that Barton was not a credible witness and I 
shall not rely on his testimony with respect to the March 18 
events.  Tovbin also testified about March 18.  I have explained 
above that I do not find Tovbin to be a credible witness and I 
shall not rely on her testimony.  I note in passing that the testi-
mony of Tovbin and Barton differed in very important respects 
concerning the events of March 18, including what happened in 
Torres™ office and in 
Kiendl™s office.   
A grievance was filed about Ba
rton™s suspension.  Barton 
was awarded reinstatement with full backpay.  The arbitrator 
credited Tovbin, a witness whom 
I find to be unreliable, and he apparently based his 
decision on a decision by another arbitra-
tor in an unrelated case with facts that differ markedly from the 

instant case.  Interestingly, the arbitrator noted that Opong™s 
testimony supported the Fund™s version of the facts.
21 Article 6 of the collective-bargaining agreement provides, in-
ter alia: 
 The Employer recognizes the reasonably exercised right of an 

employee, upon request, to have a shop steward present at a 
disciplinary interview by management wherein a response by 
the employee is required and wherein it is reasonably antici-
pated that disciplinary action will result to that employee.  The 
Union recognizes that this right does not extend to non-
disciplinary meetings between an employee and management 
for the purpose of consulting, advising, counseling, evaluat-
ing, supervising or directing the employee in his/her work. 
 The complaint alleges that Vigilante engaged in surveillance 
of a grievance meeting in Torres
™ office, unlawfully refused to 
admit Shop Steward Tovbin into a grievance meeting, and un-

lawfully imposed a 30-day suspension on Barton.   
I do not find that Vigilante engaged in any surveillance of 
Barton, Tovbin, and Torres in 
Torres™ office on March 18.  
Torres™ office had a glass door and I find that Vigilante walked 
right in and asked whether there was a problem.  Vigilante had 
no way of knowing what the three shop stewards were discuss-
ing and it was not unreasonable 
for him to assume that they 
were talking about work.  Vigilante did not inquire whether 
they were discussing union busin
ess and he did not ask for 
specifics of their discussion.  
Vigilante had a legitimate purpose 
for entering Torres™ office; he ha
d to invite Torres to the con-
tinuation of the meeting with Opong in order to give Opong an answer concerning dates he had questioned.   
The meeting with Opong to wh
ich Tovbin wished admit-
tance was not a grievance as stated in the complaint.
22  Fur-
thermore, there is no evidence in the record that Opong could 

reasonably expect discipline to 
be imposed as a result of the meeting.  The credible evidence shows that management 
wished to draw certain of its employees™ attention to the fact 
that they had been late repeatedly, but there is no evidence that 
warnings would be placed in personnel files nor that any other 
action would take place.  Neve
rtheless, management did permit Opong to be accompanied by a shop steward.  The General 

Counsel apparently believes that
 two shop stewards were nec-essary despite the fact that th
e parties™ own contract provides 
that ﬁa shop stewardﬂ shall be present at disciplinary meetings.  
Barton was present in Kiendl™s o
ffice; he is manifestly a shop 
steward.  Not one witness stated that Opong himself had re-quested that Tovbin be present at the meeting.  It is clear that 
 21 Opong did not testify in the instant case. 
22 The General Counsel™s brief calls
 it an ﬁinvestigatory meeting.ﬂ 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 137the right to union representation in a disciplinary meeting is 
ﬁtriggered onlyﬂ by an individual employee™s request.  
Pruden-
tial Insurance Co.
, 275 NLRB 208, 209 (1985).  This incident 

is not one where the Respondent refused to meet with the Un-
ion™s designated representative as in 
Missouri Portland Cement 
Co., 284 NLRB 432 (1987), cited by the General Counsel.  In 
that case, the employer agreed that it had to meet with various 
employee committees but it argued that the union officers could 
not be on the committees.  The Board found that the Union had 
never waived its right to designate who should serve on the committees.  In the instant case, the Union has agreed that ﬁa 
shop stewardﬂ shall represent em
ployees in disciplinary meet-
ings.  Even if I had found that
 the meeting was a disciplinary 
meeting, I would find that Opong was indeed represented by a 
shop steward since Barton had de
signated himself to represent 
Opong.  The contract did not give the Union the right to have more than one shop stewar
d in the meeting.   
I find that Barton put his hands
 on Vigilante™s shoulders and 
pushed Vigilante away from the door in order to open it and 
admit Tovbin.  I find that as a result of this assault by Barton 
Vigilante stumbled and broke the door stop. I do not credit 
Barton that Vigilante 
hit himself with the door and stumbled 
into the wall, breaking the door stop.  The General Counsel has 

not presented any evidence that other employees who pushed a 
supervisor received a lesser disc
ipline than that imposed on 
Barton.  Indeed, many collective-bargaining agreements pro-

vide that an employer may bypass a progressive discipline pro-
vision and may immediately discharge an employee for assault-
ing another person on the job.   
10.  Removing material
s from a bulletin board 
Barton testified that there are three bulletin boards at the 
Fund.  On direct examination by vounsel for the General Coun-
sel, he stated that one is a general board on which both man-
agement and employees can place 
articles, one is for Local 153 
members and one is for Local 424 information.  Barton said 
that he is responsible for maintaining the Local 424 board and 
that he alone determines what material can be posted on it.  In 
early September 1996 Barton saw a ﬁFederal Labor Board no-
ticeﬂ on the Local 424 unit employees™ bulletin board which he 
believed to be either a decertif
ication notice or an election no-
tice.  Barton removed the notice 
because he had not put it up.  
Within a half hour, Supervisor
s Lorna Baptiste and Joe Wohl 
called the employees into the corridor and said that someone 
had removed the decertification notice.  Baptiste said that it was 
a Federal offense to remove th
e notice and that anyone caught 
doing that would be severely disc
iplined.  Barton testified that 
soon after this meeting ended he
 saw a photocopy of the origi-
nal notice on the bulletin board and he again removed that 
document from the bulletin board.   
The collective-bargaining agreement provides in article 15: 
 The Fund agrees to grant the Union reasonable access to Em-
ployer bulletin boards normally utilized by employees for an-
nouncements to its members. 
 On cross-examination, Barton testified that the Respondent 
routinely placed its postings for job openings and its bid sheets 

for vacation schedules on the Local 424 unit empl
oyees bulletin 
board.  Barton acknowledged that the bulletin board in question 
would be the place normally used if the Fund were directed to 
post a notice aimed at Loca
l 424 unit employees.   
The General Counsel does not discuss the fact, which Barton 
freely admitted in his testimony, that the notice was an official 
notice of the NLRB notifying unit employees of a decertifica-
tion petition.  The General Counsel urges that Barton alone 
controlled the material to be 
placed on the bulletin board.  The General Counsel argues that the Fund violated Section 8(a)(1) 
when it posted an official NLRB notice on the bulletin board 
utilized by Local 424, and that it violated Section 8(a)(1) when 
it announced that any person cau
ght removing the notice would be severely disciplined.  
I find, based on Barton™s testimony and on the language of 
the collective-bargaining agreement, that the bulletin board was 
an employer bulletin board on which the Respondent regularly 
posted various materials for the use and information of the 
Local 424 unit members.  The Union did not have exclusive 
control over what was posted on the bulletin board.  To the 
contrary, the contract speaks in terms of providing the Union 
with ﬁreasonable access to Employer
 bulletin boards.ﬂ  Thus, it 
was entirely appropriate for the Respondent, when directed by 
the NLRB to post a decertification notice for the Local 424 
unit, to place that notice on 
the Local 424 unit employees™ bul-
letin board.  It was not an interference with the rights of em-

ployees to threaten to discipline anyone caught removing the 
official notice.   
I.  Regina Tovbin 
1.  Training and assignments 
Regina Tovbin was a senior 
programmer analyst for the Re-
spondent Fund from November 1985 until May 1996.  Tovbin 
worked in the information systems department, sometimes 
referred to as the IS department. 
 Her direct supervisor at the 
time relevant to the instant 
case was Pamela Wood, the man-ager of applications development.  Wood supervised four pro-grammers, one trainer, and one
 person who wrote functional 
specifications.  Wood was the pe
rson responsible for assigning work to Tovbin at the time relevant to the instant complaint.  
Wood™s superior was Greta Warshaviak, the director of the IS 
department.  At some point, Hugo 
Kiendl replaced Warshaviak.   
Regina Tovbin served as a shop steward.  According to 
Tovbin™s supervisor, Pamela Wood, many employees spoke to 
her about problems on the jo
b and wrote memoranda about 
work-related issues, but Tovbin 
wrote more memoranda than 
the other employees complaining about working conditions.  
Tovbin filed grievances concerning insubordination and over-
time.  Tovbin filed a grievance about out of title work; this 
grievance was upheld in arbitr
ation after Tovbin resigned from 
the Fund.  Wood acknowledged that she hoped employees un-

der her supervision would speak to her about their problems.  
On one occasion in August 
1995, Wood had asked Tovbin to 
make a presentation to her fellow employees about a course she 
had taken. Tovbin had complained
 directly to the Union which 
then wrote to Respondent stating that Tovbin did not want to 
speak about her course work and that it was not her responsibil-ity to do so.  Wood would have preferred that Tovbin come to 
her first and try to work out th
e difficulty.  She sent a memo-
randum to Tovbin stating, ﬁI wi
sh you had spoken to me about 
it before you felt the need to involve your Union.ﬂ   
Wood testified that the informat
ion services department pro-vides services to the other depa
rtments from 8 or 8:30 a.m. to 6 
p.m.  Wood had to be sure that 
there was constant coverage in 
the department because some users of information need imme-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138diate help.  When a request fo
r services comes to Wood, she 
gives the task to a programmer 
based on her evaluation of the 
skills required to do the job and the existing workload of all the 
programmers.  Wood determines 
the priorities for the pro-
grammers™ work.  An employee who keeps changing his work 
schedule makes it hard for her to maintain complete coverage.   
Wood testified that when she began work at the Fund in 
January 1994, three mainframe computers ran the business of 
the Fund.  The mainframe computers stored all the data re-
quired by the Fund, all the progr
ams that were used to update the databases and all the programs used to request information 
from the databases.  At that ti
me, the personal computer (PC) 
was just being introduced into the office.  A personal computer is a self-contained unit that can produce spreadsheets and it can 
run word processing and data bases.  The PC can be used as a 
ﬁdumb terminal,ﬂ that
 is, the PC can be hooked to the main-
frame computer to show a screen from the mainframe but not to 

process data from the mainframe
.  A personal computer can 
also run without being attached to a central mainframe com-
puter.  The complaint alleges that Respondent failed to provide 
Tovbin with training necessary to perform her job responsibili-
ties on the PC from October 15, 1995, through April 25, 1996; that on February 14, 1996, Res
pondent assigned a PC task to Tovbin with an unrealistic comple
tion date, required skills in 
which she had not been trained, 
and for which she did not have 
appropriate software; and on Febr
uary 1, 1996, failed to give 
PC work assignments to Tovbin.   
Wood stated that all employee
s in the information systems 
department were given a PC because she wanted them to be-
come familiar with the PC and what it was capable of doing.  In 
addition to the PC installed in each employee™s office, all pro-
grammers had access to the common PC which was connected 
to a mainframe computer.  The common PC could do download 
projects, that is, it could take information from the mainframe 
into the PC and then it could create reports using the informa-
tion.  A software package called P.K. Harmony was used to 
download information from the mainframe to a PC.  The com-
mon PC was configured with P.K. Harmony already installed 
so that it could perform downl
oad projects.  If a programmer 
wished to use his or her own PC to access the mainframe, the 
P.K Harmony software could be installed with a diskette.  The 
programmers were not given trai
ning in downloading.  Accord-
ing to Wood, a person in a seni
or programmer analyst title has 
the capability to analyze busin
ess problems and to design soft-ware and write a computer code that will solve those problems.  
A programmer is the most knowledgeable person about com-
puters.  Such a person can read the user manual for download-
ing and figure out how to perform
 the task.  If extra help is 
needed, the software manufacturer has a hotline which the pro-

grammer can call.  Furthermore, Supervisor Sonny Kapoor had 
shown Tovbin where to find the icon that ran P.K. Harmony on 
her PC.  Wood recalled that Tovbin had complained that P.K. 
Harmony was not working on her 
PC.  Wood could not tell 
what was causing the problems
 and she twice gave Tovbin a 
new PC to deal with the situation.   
Wood testified that a PC comes equipped with a commercial 
software package tailored to the user.  One does not need a lot 
of formal training to use a PC.  Because PC operating systems 
are user friendly the average person can figure out how to use a 
PC without a class.23  According to Wood, most of the pro-
grammers were comfortable us
ing a PC after 3 weeks.   
Wood stated that each programmer™s office had two direct 
lines from the mainframe computers.  Most programmers had 
two lines to the Ultimate central
 computer where information 
was stored.  Tovbin had one line to the Ultimate machine and a 
second line to the Spirit computer which ran the accounting 
systems for the UFT and the Fund.
24  These lines were con-
nected to a dumb terminal on her desk.
25  The dumb terminal 
displayed information from the mainframe computers and it 
could be used to enter data on the mainframes, but the dumb 
terminal did not do the work of
 the mainframes.  Tovbin had 
chosen to use her PC as a stand alone; that is, it was not con-
nected to the mainframes and it only ran PC programs.  In the 
spring of 1995 Tovbin asked for a third line from her office to 
the Ultimate machine.  Wood had been denying all requests for 
more Ultimate lines because there were over 650 users of the 
Ultimate machine and there was no more room to add lines.  
Eventually a way was found to connect the single Ultimate line 
to Tovbin™s PC as well as to 
the dumb terminal on her desk.  
After this, Tovbin could work on the mainframe either at her 
PC or at the dumb terminal on her desk.  Because she had only 
one line to the Ultimate computer, she could not have two ses-
sions running on the mainframe at one time.   
On cross-examination by counsel for the General Counsel, 
Wood explained that Tovbin had chosen to have both lines 
from the mainframe computers connected to the dumb terminal 
on her desk because she did not want
 to sit at her PC to work on 
the main system.  Tovbin want
ed to keep both mainframes attached to the dumb terminal.  She wanted the capacity to have 
two mainframe sessions running on the terminal so that she did 
not have to get up from her desk and cross the office to her PC 
to look at another session.  Beca
use Tovbin did not want to give 
up the two mainframe lines connected to the dumb terminal on 

her desk, she asked for a second line from the Ultimate com-
puter to her PC.  The first request written by Tovbin in May 
1995 asked for another line from th
e Ultimate mainframe to her 
PC and an ﬁAB boxﬂ to switch the line to her PC.  This request 

was denied because there were no more lines available.  On 
October 22, 1995, Tovbin submitted a second request.  This 
time Tovbin asked to have the Ultimate and Spirit machines 
connected to the PC while also keeping them connected to the 
terminal on her desk.  Tovbin would be able to work on one 
mainframe on her desktop termin
al and one mainframe on her 
PC at the same time.  A technical employee named Carlos Ro-
man figured out how to do this and the job was completed on 
November 21, 1995.   
Wood testified that the IS depa
rtment sent its programmers 
to seminars and training program
s.  Tovbin received the follow-
ing training relevant to the issues herein: 
 May 1995  Introduction to PC/Windows 
June 1Œ2, 1995   Microsoft Visual Basic 
August 14Œ17, 1995 IBM Technology College 
February 1996  COMMON Regional Event 
                                                          
 23 A technical person who must support the hardware on a PC re-
quires special training in a school.  The programmers at the Fund were 
not required to work on the hardware of the PC. 
24 Tovbin was responsible for more work on the Spirit machine than 
other programmers. 
25 These terminals, which were present in each programmer™s office, 
were not PC machines.  
 UNITED FEDERATION OF TEACHERS WELFARE FUND 139May 1996  Microcomputer Concepts
26  The record shows that this is
 a greater amount of training 
than that received by other senior programmer specialists in the 
IS department.  Wood testified 
that she never refused any re-
quest by Tovbin for any specific cl
ass or other form of training.  
Wood denied that she based any decision about providing train-
ing on the fact that Tovbin engaged in union activities.   
Wood testified about the work assignments she distributed to 
the programmers.  When Wood came to the IS department, 
Amato had been doing sporadic PC tasks and he continued 
doing all of the PC tasks for a while.  Programmer Gabe Rut-
kowski was given his first PC task in late 1994 or early 1995.  
According to Wood, there were not that many PC tasks to be 

done.  Tovbin filed a grievance in August 1995 over her lack of 
PC assignments and Wood atte
nded a grievance meeting in 
October.  Wood gave Tovbin he
r first PC assignment on Octo-ber 20, 1995.  PC assignments involved downloading informa-
tion from a mainframe computer.  Wood knew that Tovbin 
wanted to do a downloading task and Wood had decided that 
she would give Tovbin at least one such assignment before the 
technology became obsolete. 
 Wood knew that the Fund would 
soon be using new AS400 computers with a different download 

technology.   
In October 1995, Tovbin™s PC did not yet have the connec-
tion from the mainframe computer so that material could be 
directly downloaded to the PC. 
 Wood testified that Tovbin 
could use the common PC that was available to all program-
mers who had to download from a mainframe machine.  Wood 
directed Tovbin to Amato who w
ould explain to her that she 
could use the common PC or a PC borrowed from another pro-
grammer.  The PC task requested Tovbin to produce a PC disk-
ette report of information stored on the mainframe.  Wood 
stated that this was a typical downloading assignment.  Tovbin 
was given a few days to perform the task although Wood be-
lieved it would take less than 1 hour of working time.  The 
assignment was given on Octobe
r 20 and Tovbin closed it out on October 26.  Tovbin did not te
ll Wood that she needed more 
training and she did not say that she did not understand the task 
and that she had not been able to perform it.  Tovbin™s 
memorandum about the assignment shows that she performed 
the work on Amato™s PC. 
                                                          
Amato, who testified on behalf of the General Counsel, said 
that he helped Tovbin with th
is October assignment.  Amato 
stated that Tovbin performed the task on the PC in his office.  
He recalled that she found the job difficult because her level of 
PC knowledge was very limited.   
Wood testified that the next fe
w PC assignment
s were given to other programmers for various reasons: Tovbin was on an 
extended trip out of the country, other programmers had ex-
perience in providing specialized information and after Tovbin 
returned from her trip she was busy completing other assign-
ments.  On February 14, 1996, Wood received a request from 
the communications department to download a data base to a 
diskette so that it could be placed on a Microsoft access data 
base.  This was exactly the sa
me type of job Tovbin had per-
formed in October.  Although the source of the data was differ-
ent, the technology and the format of the file were exactly the 
same.  Wood gave the job to Tovbin who completed it on Feb-
                                                           
26 Tovbin resigned before she coul
d attend this scheduled training 
event. ruary 28.  Wood testified that after Tovbin received the assign-
ment, she told Wood that she could not do it, that she did not have the proper equipment and that she had not been trained 
properly.  Wood reminded Tovbin of the previous assignment 
and said that she should be able to do it.  She told Tovbin to ask the other programmers for help and she told her to call the 
software hotline.  Wood denied that she criticized Tovbin or 
discouraged her.  Although Wood had given Tovbin 2 days to 
complete the job, she did not discipline Tovbin for taking much 
longer than the a
llotted time.   
In the period from October 20, 1995, to April 12, 1996, the 
evidence shows that Tovbin received two PC assignments, 

Tang received three such assignments, Amato received one PC 
assignment, and Rutkowski received six PC assignments.
27  Tovbin was away from the office from December 6, 1995, 

through January 19, 1996, during which time three requests for 
PC work were received by the IS department.   
On February 28, 1996, Wood ga
ve Tovbin a ﬁbatch assign-
ment.ﬂ  The IS department 
was preparing for the new AS400 
computer system and it was necessary to insure that the new 

computer matched the functionality of the three existing main-
frame computers.  To that end, Wood asked Tovbin to prepare 
file layouts of the tapes that IS received from and sent back to 
the Board of Education, the Teachers Retirement System, and 
the city of New York.  Tovbin was to record the layout of each 
tape and provide a brief description of what the tape repre-
sented so that IS would know what information came in on 
each tape and what information was sent to the various gov-
ernment entities.  Wood gave Tovbin details about each tape 
she was to examine.  Wood testified that Tovbin was asked to 
provide discrete information, no
t an indefinite amount of mate-
rial.  Furthermore, each tape that came to an IS mainframe 
computer was unloaded with a u
tility that provided details on 
exactly what information was contained in each separate field 

of a tape.  Tovbin could thus go to the tape unload process and 
print it out; this would provide exactly the information that 
Wood had asked for.  There was no necessity for Tovbin to 
read thousands of lines of data; at the most Tovbin had to read 
10 or 20 lines of code from the top of each program.   
Wood spoke to Tovbin a number of times about the assign-
ment.  She instructed Tovbin how to access the load utility in 

order to find the definition of the records on each tape.  Accord-
ing to Wood, any programmer knows how to use the load pro-
gram.  Wood emphatically denied
 that there was any misunder-
standing on Tovbin™s part about 
exactly she was being asked to 
do.  For example, Tovbin was not asked to document the pro-

gramming logic of the Ultimate system.  Wood testified that 
Tovbin had performed similar ba
tch processing tasks in the 
past.  She had performed jobs on the Spirit system that required 
tape handling to see what was on a tape.  Wood said that as the 
person who had written the program that created tapes from the 
accounting system, Tovbin was capable of doing the job and 
she understood all along what the project entailed.  Wood testi-
fied that she reached the conclusion from reading various 
memoranda prepared by Tovbin that she understood the task 
but that she was asking other people to do parts of the job for 
her.  In fact, Tovbin™s ability 
to communicate to others what 
parts of her assignment she wanted them to do proved that 
Tovbin actually knew what was 
being asked of her.   
 27 Amato left the Fund in December 1995. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140Wood testified that the two weeks she gave Tovbin in which 
to complete the assignment was 
a reasonable amount of time.  
Wood believed that Tovbin could have done the job in one 
week.  Wood gave Tovbin certain b
ack up material and she told 
Tovbin that Vigilante and Warshaviak were prepared to help 
her with the assignment.  Tovbin complained to Wood that a 
previous similar project assigned to Tang had taken a long time 
to complete, but Wood said that was because IS did not have all 
the information about what services had been requested and the 
project stayed open for a long time.  Wood said that the actual 
work was completed quickly by Tang once he knew what he 
was required to supply.  
In the event, Tovbin never completed the batch assignment 
and Wood took it back from her.  The work was not completed 

for long time; there was no one available to do it due to the 
press of other assignments.  Tovbin was not disciplined for her 
failure to complete this assignment.   
Tovbin testified at great length a
bout the batch job.  Tovbin™s 
testimony was obfuscating and of
ten incoherent.  Many times 
Tovbin™s testimony was at odds w
ith documents she herself had 
prepared.  I came to the conclusion that Tovbin engaged in a 
deliberate attempt to confuse the 
trier of fact.  I credit Wood, 
based on her testimony and on the documents written by 

Tovbin and others. I find that
 Tovbin understood the batch assignment.  Tovbin wrote several memoranda to her co-
workers asking them to perform pa
rts of the assignment for her.  
Although the task was somewhat 
difficult and time consuming, 
Tovbin had the skills and was being provided with information 
and assistance so that she c
ould do the job successfully.  
I do not find that the Respondent failed to provide Tovbin 
with necessary training, that th
e Respondent assigned her a task 
with an unrealistic completion date, required skills in which she 
had not been trained and for whic
h she did not have software.  I 
do not find that the Respondent 
unlawfully failed to give PC 
assignments to Tovbin. 2.  Schedule changes and time off 
From June 13, 1994, to April 26, 1996, Tovbin made ap-
proximately 84 requests to take time off or to adjust her hours 
of work in some manner.  The 
vast majority of these requests 
were granted.  
Wood testified that prior to the fall of 1995, employees could 
request an adjustment to their hours without giving a specific 

reason.
28  Although the form used to request an adjustment to 
working hours had a blank space for a ﬁreasonﬂ Wood often 

approved the requests without any written reason being sup-
plied.  After the fall of 1995, Wood™s supervisor Warshaviak 
told her that from then on employees must give a specific rea-
son in writing on the form.  Employees could no longer write 
ﬁpersonalﬂ in the blank space.
29   On February 15, 1996, Tovbin gave Wood a request for ad-
justment form asking to leave early the following day and giv-
ing as a reason ﬁPersonalŒvery urgentŒjust came up!!ﬂ  Wood 
testified that she denied this 
request because Tovbin refused to 
give a reason other than ﬁper
sonalﬂ and because Tovbin was 
proposing to skip lunch altogether.  According to Wood, em-ployees were permitted to make up time by working through 
                                                          
                                                           
28 An adjustment to normal working hours occurred when an em-
ployee took time off during normal working hours and made up the 
time by working extra hours during the same week. 
29 Tovbin™s records show that even before the fall of 1995 she was 
writing a reason for each of her requests. 
part of the lunchbreak, but they had to take at least one-half 
hour off for lunch.   
On February 27, 1996, Tovbin re
quested to adjust her hours 
for March 5, the religious holiday of Purim.
30  On February 29, 
Wood approved Tovbin™s request to arrive late at 9:45 a.m. and 
to leave early at 2:45 p.m.  Tovbin had originally proposed to 
make up the time by skipping lunch altogether and by skipping 
both of her 15 breaks.  Wood approved the request after Tovbin 
changed it so that she would take one-half hour for lunch and 
take both of her breaks.  The rest of the time would be deducted 
from Tovbin™s paycheck.  Wood explained that employees are 
not permitted to skip breaks to
 make up for anticipated ab-
sences.
31  On February 29, Tovbin submitted another request 
for adjustment of hours on March 5.  This request proposed that 
Tovbin would come to work at 
9:30 a.m. and depart at 3:30 
p.m. and skip lunch altogether. 
 Wood denied this request be-cause Tovbin was requesting that she not take any lunch hour at 
all.   
On March 7, 1996, Tovbin gave
 Wood a request to take 3 days of religious leave without 
pay and 1 day of vacation with 
pay.  Wood told Tovbin that she did not have the authority to 
approve requests for leave wi
thout pay and she instructed 
Tovbin to speak to Pepper about the matter.
32  Pepper testified 
that he denied Tovbin™s request because she still had accrued 
vacation days in her bank.  Pe
pper explained that employees 
who have accrued vacation days 
are not granted leave without 
pay; they must use up their vacation time first.  When Tovbin 
protested to Pepper that he had permitted her to take leave 
without pay for religious purposes the preceding September, 
Pepper told her that he had done so only because she lied to 
him and said that she had no more
 vacation days in her bank.  
Later, Pepper found out that Tovbin had vacation days to her 

credit and she was saving them so that she could go away at the 
end of the year.   
On March 15, 1996, Tovbin submitted a request for adjust-
ment to normal working hours.  Tovbin proposed that on March 
18 she would leave 1 hour early and that on March 19 she 
would arrive 2-1/2 hours late.  
Tovbin wanted to make up the 
time by taking only one-half hour for lunch and adding extra 
hours of work on various days from the March 18th to the 22d.  
Tovbin gave as a reason that sh
e wanted to see two doctors 
before a new medical plan took effect.  There is no evidence 

that Tovbin was subject to a me
dical emergency.  Wood denied 
the request telling Tovbin that sh
e had a lot of work and that 
she was not getting her work done.  Wood said that Tovbin 
could speak to Pepper about the matter.   
When Wood became Tovbin™s manager, she learned that 
Tovbin had to leave early on Fridays to observe the Sabbath.  
Tovbin informed Wood that she always left 2 hours before 
sunset.  Wood asked Tovbin to check an almanac and inform 
her in advance what her hours would be in the wintertime so 
that Wood could plan ahead for coverage in the department.  
No other employee has been asked to furnish this type of in-
 30 On this day observant Jews are required to attend a reading of the 
Book of Esther in the morning and to partake of a festive meal begin-
ning before sundown.   
31 However, employees can use breaktime to make up for lateness 
due to transportation delays.   
32 The evidence shows that only Pepper had the authority to approve 
leave without pay. 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 141formation.  The record does not show that any other employee 
has the same type of exactly predictable need to leave early. 
Both Wood and Pepper denied that Tovbin™s union activities 
played a part in their decision to deny any of Tovbin™s requests 
for time off.   The complaint alleges that Respondent unlawfully denied 
Tovbin™s requests on February 15, 16, and 17 and March 7 and 
15, 1996.  I credit the testimony of Pepper and Wood about the 
way they dealt with Tovbin™s requests.  The evidence shows 
that Tovbin™s requests were handled in accordance with Re-spondent™s procedures in effect at the relevant times.  Despite a 

valiant attempt to show disparate treatment, the General Coun-
sel has not convinced me that 
the Respondent discriminated in 
its treatment of Tovbin.  Inde
ed, the voluminous documentary 
evidence shows that Tovbin requested more adjustments and 
time off than any other employee and that the vast majority of 
her requests were granted as a matter of routine. 
3.  Denial of information  
On June 16, 1995, DeFilippi se
nt Pepper a letter about in-
formation requests from Local 424.  The letter concluded: 
 In order to provide a more systematic approach which 
will better serve our members needs, I will direct our shop 

stewards to request informatio
n that is relevant to a spe-
cific grievance directly from you, verbally and by certified 
mail back-up. In the event the information is not forthcoming, I will 
contact you directly to ascertain what the delay is . . . . 
 Copies of DeFilippi™s letter were sent to Shop stewards John 
Amato, Dan Barton, and Richard 
Schluger.  DeFilippi testified 
that he instructed the shop stewar
ds to direct their information 
requests to Pepper. 
DeFilippi stated that despite his agreement with Pepper to 
transmit all information requests directly to Pepper, the shop 
stewards reported that he was refusing to provide information.  
According to DeFilippi, he then 
told the shop stewards to re-
quest the information directly from the supervisors.   
Barton testified that he probably saw DeFilippi™s letter of 
June 16, 1995, but he could not recall anything about it.  Barton 

stated that he had no idea what the letter pertained to.  Barton 
said he never followed the steps outlined in the letter.
33  Ac-
cording to Barton, he always sent a request for information to a 
first line supervisor even though there was not one instance 
where a supervisor directly re
sponded to his request for infor-
mation.  Barton testified that 
only Pepper or his predecessor 
Kahn had ever provided information in response to the Union™s 
request.  Barton said that he pe
rsisted in sending a first request 
to the supervisor knowing that there would be no response; then 
he sent a second request to Pe
pper about one week later.   
On February 21, 1996, Barton se
nt a memorandum to Kiendl 
requesting information pertaini
ng to a grievance filed by 
Tovbin about the failure to permit 
her to use breaktime in order to leave early.  Barton asked Ki
endl to provide attendance re-cords, which would show the reason for early departure of other 

employees, and how their time wa
s made up.  Barton wanted 
the information for a step-2 grievance regarding Tovbin.  
Kiendl did not provide the info
rmation because the policy re-
quired that information requests 
be made to Pepper.  Barton 
                                                          
                                                           
33 I note that in much of the corre
spondence to management, Barton 
styles himself ﬁgrievance chairperson.ﬂ 
testified that on March 11 he sent a request for the same infor-
mation to Pepper via the interoffice mail.  Barton stated that he 

never spoke to Pepper about the grievance or the request for 
information.  Barton was out of the office on suspension from 
March 20 to April 22.34  Tovbin resigned on April 25 and the Union did not pursue the grieva
nce nor make any further re-
quest for information.   
On February 21, 1996, Barton requested records for employ-
ees in the IS department relating to a possible grievance con-
cerning disparate overtime assignm
ents.  Again, he sent the 
request to Kiendl, again he received no response, and again he 
directed his request to Pepper 
on March 11 via interoffice mail.  
This grievance related to an alleged denial of overtime to 
Tovbin.  On February 21, 1996, Barton wr
ote to Kiendl stating that 
Tovbin was being denied training
 and that the Union would be 
filing a grievance.  He request
ed information pertaining to 
training for each employee 
in the IS department.   
On March 11, Barton addre
ssed a memorandum to Pepper 
complaining that Tovbin had been denied the use of the office 
fax machine for her correspondence
.  Barton said that a griev-
ance alleging discrimination woul
d be filed and he requested 
information regarding the transmittal documentation for the fax 
machine. 
Pepper testified that he received
 copies of Barton™s informa-
tion requests after March 11.  He was surprised to see that Bar-
ton had addressed the requests to
 Kiendl because of his agree-
ment with DeFilippi that all re
quests for information would be 
sent to him directly.  Pepper 
did not speak to Barton about all 
of the requests because he was suspended on March 19.  In-
stead, Pepper telephoned DeFilippi
 to discuss the requests and to inform him that the Fund was putting together the documents 

for the Tovbin grievances.  Pepper was going to wait until Bar-
ton returned from his suspension to deliver the information.  In 
the event, Tovbin resigned 3 days after Barton returned to the 
office.  The Union did not renew the request for information 
after Tovbin™s resignation.   
The complaint alleges that the 
Respondent refused to provide 
the Union with requested info
rmation relating to Tovbin™s 
grievances. 
I credit Pepper that he and DeFilippi had an agreement, me-
morialized in the latter™s letter, that all requests for information 
would be made directly
 to Pepper.  Barton te
stified that despite 
his consistent attempts, he never received information from 
supervisors and that he got a
ll the responses to information 
requests from Pepper.  I do not credit DeFilippi™s testimony that 
the written agreement was not eff
ectuated.  Thus, I do not find 
that the Fund refused to provide information where the requests 
were improperly directed to line supervisors.  I credit Pepper 
that he started to gather the information requested by the Union 
after March 11 and that he told DeFilippi that he would give the 
material to Barton after he re
turned from his suspension.  I 
credit Pepper that he did not tu
rn over the material because the 
Union did not ask for it after Tovbin resigned and because the 
Union did not further pursue Tovbin™s grievances.  I find that the requests for information were
 directly related to Tovbin™s 
grievances.  Tovbin submitted her resignation on April 25 and 

the Union did not tell Pepper th
at it nevertheless wanted the 
information.  If Pepper™s belief that the Union was no longer 
 34 As discussed above, Barton was told that he was suspended on 
March 19. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142interested in the material had 
been wrong, surely one telephone 
call from DeFilippi or a single memorandum from Barton 
would have alerted him.  Pepper™s telephone call to DeFilippi 
about the matter when Barton was suspended shows his good-
faith willingness to supply the reque
sted information.  I do not 
find that the Respondent violated the Act by failing to turn over 

information relating to Tovbin™s grievances.   
4.  Constructive discharge 
The complaint alleges that the Respondent caused Tovbin™s 
ﬁterminationﬂ by assigning her ta
sks for which she did not have 
adequate training and did not have the appropriate software; by 
assigning her a task with an unrealistic completion date; by 

failing to provide her with necessary training; by failing to give 
her PC work assignments; by de
nying her requests to alter her 
hours, for emergency leave, fo
r schedule changes and for reli-
gious days off without pay; by 
refusing to provide information 
to process her grievances; and by refusing to admit her to a 

grievance meeting.   
Tovbin testified that she resign
ed because she saw files in 
Wood™s office with her name on them and she saw her name 
next to some dates on Wood™s 
PC.  Tovbin believed that Wood was gathering information about 
her.  When asked by counsel 
for the General Counsel why she 
had resigned, Tovbin testified: 
 I resigned because I had just really basically had enough.  
When I saw the folders there and I was sick to my stomach 
that people were plotting against me, and I . . . had been see-
ing my doctor in recent months and I wasn™t sleeping well, I 
wasn™t eating, I couldn™t concentrat
e that well.  I felt very hu-
miliated many times over the course of the past few months.  I 

felt I just couldn™t take it anymore. 
 I have not found proof of any antiunion animus in Respon-
dent™s actions regarding Tovbin.  I have found above that the 
Respondent did not engage in th
e unfair labor practices alleged 
with respect to Tovbin, and I co
nclude that the Respondent did 
not unlawfully cause Tovbin to resign. 
I note that to support the assertion that the Respondent con-
structively discharged Tovbin
, the General Counsel™s brief 
relies on events not alleged in the complaint herein as unfair 
labor practices.  In addition, the brief cites some testimony by 
Tovbin that I clearly indicated 
that I would not consider be-
cause it was hearsay.   I shall not consider reasons for construc-

tive discharge which were not alleged in the complaint and as 
to which the Respondent was not on notice.  
5.  Delaying payment of accrued sick leave 
On April 12, Tovbin requested that a balance of 120 days of 
sick leave be paid to her in cash.  On the morning of April 19, 

Tovbin addressed a memorandum to
 Pepper stating that she had 
been told that there was a discrepancy in her actual entitlement 

and that some days were in di
spute.  Tovbin claimed that Pep-
per would not release her check until he saw her in a discipli-

nary meeting.   
DeFilippi testified that he 
was getting many telephone calls 
from Tovbin claiming that she was being persecuted; she was 
under stress and seeing people about her health.  Tovbin told 

DeFilippi that she wanted to quit and that she wanted to cash in 
her sick leave.  DeFilippi stated that he spoke to Pepper about 
the problem.  Pepper informed him that there was a dispute 
over the number of days Tovbin was owed and that he wanted 
to meet with her to straighten it out.
35  Pepper told him that the 
only question was how many days Tovbin was entitled to; he 
did not want to discuss anything
 else with Tovbin.  Tovbin had informed DeFilippi that she did not
 want to meet with Pepper.  
She believed that that there was a vendetta against her and that 
the meeting was a ﬁtrapﬂ with the sick leave issue as ﬁbait.ﬂ  
However, she was willing to meet with a supervisor.  Even 
though DeFilippi knew that Pepper wanted to see Tovbin for 
the sole purpose of determining the sick leave entitlement issue, 
DeFilippi wrote Pepper a letter on April 18 asserting that Pep-
per was conditioning Tovbin™s ability to cash in sick days upon 
a ﬁdisciplinary meeting.ﬂ  DeFilippi asserted that Pepper was 
violating the Americans with Disability Act and that he could 
have ﬁcatastrophic results on Ms.
 Tovbin™s well being.ﬂ  Pepper 
replied on April 19 stating: 
 If Ms. Tovbin wants to cash in her accumulated sick days, 
please have her contact me.  Th
is has nothing to do with any 
disciplinary meeting.  However, her attendance record will be 

reviewed to determine how much sick leave she has remain-
ing.ﬂ 
 On April 19, DeFilippi suggested to Pepper that the Fund 
pay Tovbin for 100 days and argue about the rest later.  He told 
Tovbin that she would get a check for 100 days sick leave.  In 
fact, Tovbin received a check for 100 days before 11:30 a.m.  
Tovbin sent Pepper a second memorandum at that hour, com-
plaining that she had only been paid for 100 days; she was sure 
that DeFilippi said that she would get a check for more than 
that number of days.
36  On April 25, Tovbin again wrote to 
Pepper complaining that she had not been paid for the amount 
being held due to a discrepancy. 
 This was the day that Tovbin 
submitted her resignation later.  On May 1, Tovbin again sent a 
memorandum to Pepper stating that she had been informed that 
she would not get the balance of her sick pay until she arranged 
a meeting with Pepper.  She demanded interest at the prime rate 

from April 18.   The Fund paid Tovbin for the full amount of the 20 days in 
dispute on May 8.   
The complaint alleges that the Respondent delayed payment 
of accrued sick leave to Tovbin because of her union activities.   
I have found no evidence of anti
union animus with respect to Tovbin™s activities.  The evidence is clear that Tovbin re-
quested payment of her sick leave accumulation on April 12.  
Although the Respondent had a que
stion about her entitlement 
to the full 120 days she claimed, Pepper readily acceded to 
DeFilippi™s suggestion of April 19 that Tovbin be paid for 100 
days pending resolution of a 
possible discrepancy.  Pepper 
wanted to meet with Tovbin to figure out her actual entitle-
ment; this was not an unreasonable request.  Tovbin refused to 
discuss the problem with Pepper; she was told the purpose of 
the meeting but she persisted in characterizing it as a discipli-
nary meeting called to ﬁtrapﬂ he
r.  Tovbin™s reasoning is not 
clear.  By May 8, even though Tovbin was not cooperating with 
the Respondent™s reasonable request 
that she help straighten out 
the questions relating to her sick
 leave balance, the Respondent 
                                                          
 35 The question about sick days arose from an overseas vacation trip 
that was extended when Tovbin claime
d to be sick.  Tovbin had made 
certain statements to the Respondent 
that led it to believe that she had not been sick.   36 Although I will not try to describe
 the dispute in detail, a reading 
of Tovbin™s memos shows that even 
she was confused as to the number 
of days owed to her.  She variously claimed 20 days or 23 days. 
 UNITED FEDERATION OF TEACHERS WELFARE FUND 143had paid her the full amount she claimed.  Thus, it took less 
than a month to pay Tovbin everything she wanted.  I find that 
Respondent did not unlawfully 
delay paying Tovbin for her 
accumulated sick leave.   
J.  Refusal to Schedule Contract Negotiations 
On September 11, 1996, DeFilippi wrote to the Respondent 
requesting negotiations for a su
ccessor agreement to the con-
tract expiring on November 30, 1996.   
On October 1, the Fund™s labor counsel replied to DeFilippi.  
The letter stated: 
 On September 9, 1996, the Welfare Fund was pre-
sented with a Petition signed by a majority of the bargain-

ing unit employees which stated that they no longer 
wanted to be represented by Local 424.  In addition, the 
employees filed a petition for 
an election at the National 
Labor Relations Board.  Ac
cordingly, until Local 424™s 
representation status has been resolved, it does not make sense to open contract negotiations.  Of course, the Wel-fare Fund will continue to recognize your union and the 
existing contract until the employees™ choice has been 
determined
.                                                           
 I have found that the Respondent engaged in an unlawful re-
fusal to provide information and a delay in providing the in-
formation from April 21 to June 3, 1998.  This unfair labor 
practice could not have affected the employee petition pre-
sented to the Respondent on Sept
ember 9, 1996.  Thus I cannot 
find that the employee petition was tainted by any unfair labor 

practices.  It was thus not unlawfu
l for the Respondent to refuse 
to negotiate a new collective-bargaining agreement with Local 

424 because a majority of the unit employees stated that they 
no longer wished to be represented by the Union.   
CONCLUSIONS OF 
LAW 1.  By refusing to provide in
formation about vacation sched-
uling to the Union on April 21, 1998, and by delaying in pro-
viding the information from April 21 to June 3, 1998, Respon-
dent violated Section 8(a)(5) and (1) of the Act.   
2.  The General Counsel has not proved that the Respondent 
engaged in any other violations of the Act as alleged in the 
complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  I have found that the Respondent 
furnished the requested information to the Union after a period 
of delay.  Therefore, I need not order it to do so. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
37 ORDER The Respondent, United Federation of Teachers Welfare 
Fund, New York, New York, its officers, agents, successors, 
and assigns, shall                                                            
37 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
1.  Cease and desist from 
(a) Refusing to furnish requested information and delaying in 
furnishing to the Union requested information about vacation 
policies. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in New York, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
38 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 21, 1998. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 refuse to provide information to United Indus-
try Workers Local 424. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
  38 In the event that the Board™s Orde
r is enforced by a judgment of 
the United States court of appeals,
 the words in the notice reading 
ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall be 
changed to read ﬁPosted Pursuant to a Judgment of the United States 
Court of Appeals Enforcing an Order of the National Labor Relations 
Board.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144UNITED FEDERATION OF 
TEACHERS 
WELFARE FUND   